 



Exhibit 10.36
EXECUTION
GROUND LEASE
MASSACHUSETTS DEVELOPMENT FINANCE AGENCY
as Landlord
and
EVERGREEN SOLAR, INC.
as Tenant
Dated as of November 20, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1
       
Land and Term
    1  
 
       
1.1. The Land
    1  
1.2. Condition of the Land
    2  
1.3. Initial Term
    3  
1.4. Delivery and Acceptance of Possession
    3  
1.5. Extension of the Initial Term
    3  
1.6. The Project/The Land
    3  
 
       
ARTICLE 2
       
Permitted Uses; Compliance with Laws
    3  
 
       
2.1. Permitted Uses; Continuous Operation upon Completion of Initial
Improvements
    3  
2.2. Compliance with Laws
    3  
 
       
ARTICLE 3
       
Base Rent and Additional Rent
    5  
 
       
3.1. Base Rent
    5  
3.2. Payment of Base Rent
    6  
3.3. Method of Payment
    6  
3.4. Base Rent Net to Landlord
    6  
3.5. Additional Rent
    6  
3.6. No Release of Obligations
    7  
 
       
ARTICLE 4
       
Real Estate Taxes
    7  
 
       
4.1. Impositions
    7  
4.2. Impositions Assessed Against the Landlord
    8  
4.3. Tenant’s Failure to Promptly Pay Impositions
    8  
4.4. Validity of Impositions
    8  
 
       
ARTICLE 5
       
Insurance
    8  
 
       
5.1. Liability, Hazard and Other Insurance
    8  
5.2. Indemnity
    10  
5.3. Waiver of Subrogation
    11  
5.4. Landlord’s Insurance
    11  
 
       
ARTICLE 6
       
Utilities and Services
    11  
 
       
ARTICLE 7
       
Repairs and Maintenance
    11  

 



--------------------------------------------------------------------------------



 



         
ARTICLE 8
       
Environmental Indemnity; Reservation of Rights Under the Federal Facilities
Agreement
    12  
 
       
8.1. Definitions Related to Hazardous Materials
    12  
8.2. Release of Hazardous Materials
    12  
8.3. Indemnity
    12  
8.4. Landlord’s Right to Inspect
    13  
8.5. Reservation of Rights Under the Federal Facilities Agreement
    13  
8.6. Monitoring Wells and Access Thereto
    14  
8.7. Landlord to Exercise Its Rights under the Army Deed
    15  
8.8. Receipt of Documents
    15  
 
       
ARTICLE 9
       
Mortgages of Tenant’s Interest
    15  
 
       
9.1. Permitted Mortgages
    15  
9.2. Notice of Mortgage
    15  
9.3. Status Report
    16  
9.4. Protection of Leasehold Mortgagee
    16  
9.5. Lending Institutions
    18  
 
       
ARTICLE 10
       
Assignment and Subletting
    18  
 
       
10.1. Subletting
    18  
10.2. Assignment
    19  
10.3. Expenses of Landlord
    20  
 
       
ARTICLE 11
       
Casualty Damage
    20  
 
       
11.1. Restoration
    20  
11.2. Conditions of Work
    20  
 
       
ARTICLE 12
       
Eminent Domain and Public Dedication
    20  
 
       
12.1. Total, Partial Taking; Termination of Lease
    20  
12.2. Partial Taking — Lease Continues
    22  
12.3. Intentionally Deleted
    22  
12.4. Restoration of the Land
    22  
12.5. Intentionally Deleted
    22  
12.6. Intentionally Deleted
    22  
12.7. Abatement of Base Rent
    22  
12.8. Temporary Taking
    22  
12.9. Rights of Participation
    22  
12.10. Notice of Proceeding
    23  
 
       
ARTICLE 13
       
Intentionally Omitted
    23  

 



--------------------------------------------------------------------------------



 



         
ARTICLE 14
       
No Broker Representation
    23  
 
       
ARTICLE 15
       
Quiet Enjoyment
    23  
 
       
ARTICLE 16
       
End of Term
    23  
 
       
ARTICLE 17
       
Default
       
 
       
17.1. Events of Default
    24  
17.2. Indemnity and Hold Harmless Provision
    24  
17.3. Landlord’s Right to Repossess
    25  
 
       
ARTICLE 18
       
As Is Delivery Of The Land
    25  
 
       
ARTICLE 19
       
Design and Construction of Initial Improvements
    25  
 
       
19.1. Compliance with Permits, Etc.; Soil Management Plan; Definition of
“Initial Improvements”
    25  
19.2. Permits; Due Diligence
    26  
19.3. Contracts for Construction of Initial Improvements
    26  
19.4. General Provisions Governing Construction of Initial Improvements
    26  
19.5. Time for Commencement and Completion of Initial Improvements; Conditions
Precedent to Commencement of Construction
    27  
19.6. Force Majeure
    28  
19.7. Substantial Completion
    28  
19.8. Signage
    28  
 
       
ARTICLE 20
       
Alterations and Optional Improvements; No Landlord Obligations to Make Initial
Improvements or Optional Improvements
    28  
 
       
20.1. Conditions for Making Tenant Alterations and Optional Improvements
    28  
 
       
ARTICLE 21
       
Ownership of Improvements
    29  
 
       
ARTICLE 22
       
Miscellaneous Provisions
    29  
 
       
22.1. Nondiscrimination
    29  
22.2. Intentionally Deleted
    30  
22.3. The Landlord’s Liability; The Tenant’s Liability
    30  
22.4. Status Report
    30  

 



--------------------------------------------------------------------------------



 



         
22.5. Provisions Binding
    30  
22.6. Invalidity of Particular Provisions
    31  
22.7. Filing of a Memorandum of Lease
    31  
22.8. Waiver
    31  
22.9. Landlord’s Right of Self-Help
    31  
22.10. Interest
    32  
22.11. Amendments
    32  
22.12. Governing Law
    32  
22.13. Notices
    32  
22.14. Intentionally Deleted
    33  
22.15. Force Majeure
    33  
22.16. Survival of Certain Provisions
    33  
22.17. “Legal Costs” Defined
    33  
 
       
ARTICLE 23
       
Tenant’s Option to Purchase
    33  
 
       
23.1. Grant of Option; Option Period
    33  
23.2. Purchase Notice and Deposit
    34  
23.3. Purchase Price
    34  
23.4. Negative Covenant in Deed to the Land
    34  

 



--------------------------------------------------------------------------------



 



GLOSSARY OF DEFINED TERMS

     
EXHIBIT A
  Legal Description of the Land
 
   
EXHIBIT B
  Evergreen Solar Unified Permit
 
   
EXHIBIT C
  Utility Sales Agreement
 
   
EXHIBIT D
  Sketch Plan Showing Monitoring Wells on the Land
 
   
EXHIBIT E
  Project Grant Agreement
 
   
EXHIBIT F
  Memorandum of Lease
 
   
EXHIBIT G
  Form of Purchase and Sale Agreement
 
   
SCHEDULE 1.1
  Permitted Encumbrances
 
   
SCHEDULE 9.4(d)
  Determination of Fair Market Rent
 
   
SCHEDULE 23
  Determination of Fair Market Value

 



--------------------------------------------------------------------------------



 



SUMMARY OF LEASE

     
LANDLORD:
  Massachusetts Development Finance Agency
 
   
TENANT:
  Evergreen Solar, Inc., a Delaware corporation
 
   
LAND:
  The land known as Lot 2, Barnum Road, Town of Harvard, Worcester County,
Massachusetts, containing approximately 23.11 acres of land, as more
particularly described in Exhibit A to this Lease
 
   
IMPROVEMENTS:
  All buildings, structures and other improvements now or hereafter existing on
the Land.
 
   
PREMISES
  The Land, together with the Improvements located thereon.
 
   
COMMENCEMENT DATE:
  As provided in Section 1.3 hereof
 
   
TERM:
  Commencing on the Commencement Date and expiring at midnight on the day
immediately prior to the thirtieth (30th) anniversary date of the Commencement
Date (the “Term”)
 
   
PERMITTED USES:
  Uses of the Land permitted in accordance with the provisions of Article 2
hereof
 
   
RENT:
  Base Rent and Additional Rent as provided in Article 3 hereof

 



--------------------------------------------------------------------------------



 



GROUND LEASE
          THIS GROUND LEASE (this “Lease”), is made as of this 20th day of
November, 2007 by and between MASSACHUSETTS DEVELOPMENT FINANCE AGENCY, a
Massachusetts body politic and corporate established under Chapter 23G of the
Massachusetts General Laws, successor-in-interest to the Government Land Bank
under Chapter 289 of the Acts of 1998, having an address at 160 Federal Street,
Boston, Massachusetts 02110 (the “Landlord”) and EVERGREEN SOLAR, INC., a
Delaware corporation, having its principal office at 138 Bartlett Street,
Marlborough, MA 01752 (the “Tenant”).
RECITALS:
          WHEREAS, the Landlord is the owner of the Land (as hereinafter
defined) and desires to lease the Land to the Tenant and Tenant desires to lease
the Land from Landlord, all on the terms and conditions set forth herein; and
          WHEREAS, the Tenant’s intended use of the Land is for the construction
and operation of a facility for the design, manufacture and assembly of products
for renewable energy technologies and all related functions including research
and development, warehousing and administration as well as associated parking,
driveways, storage areas, loading bays and site utilities (the “Project”).
AGREEMENTS:
          NOW, THEREFORE, the Landlord and the Tenant hereby agree as follows:
RULES OF CONSTRUCTION; DEFINITIONS:
          This Lease supersedes all other agreements concerning the Land,
whether oral or in writing, between the Tenant and the Landlord.
          All exhibits and schedules to this Lease are incorporated herein. The
use of the singular of terms which are defined herein (in the plural or the
singular) shall mean and refer to any one of them, or a particular one of them,
as the context permits or requires; the use of the plural of terms which are
defined herein (in the singular or the plural) shall mean and refer to all or
any combination of them, as the context permits or requires; and pronouns used
herein shall be deemed to include the singular and the plural and all genders.
          Use of the connective “or” is not intended to be exclusive unless used
with the word “either”; the term “may not” is intended to be prohibitive and not
permissive; use of “includes” and “including” is intended to be interpreted as
expansive and amplifying and not as limiting in any way.
          Terms defined elsewhere in this Lease shall have the respective
meanings ascribed to them where so defined. A Glossary of Defined Terms may be
found directly after the signature page of this Lease.
TERMS OF THIS LEASE:
ARTICLE 1
Land and Term
          1.1. The Land. The Landlord, for and in consideration of the rent,
terms, covenants and conditions herein reserved and contained on the part of
Tenant to be paid, kept and performed, hereby leases to the Tenant, and the
Tenant hereby leases from Landlord, upon and subject to the terms, covenants and
conditions herein set forth, the parcel of land known as Lot 2, Barnum Road
(“Lot 2”) h

 



--------------------------------------------------------------------------------



 



located in the Town of Harvard, Worcester County, Massachusetts, Lot 2
containing approximately 23.11 acres of land, located in the Rail, Industrial
and Trade-Related Zoning District at the Devens Regional Enterprise Zone and
more particularly described in Exhibit A attached hereto, and all easements,
privileges, hereditaments and appurtenances in, on, under or affecting Lot 2
(but excluding any public streets, ways and alleys abutting or adjoining Lot 2,
which public streets, ways or alleys, the Parties agree, may be used by the
Tenant in common with others entitled thereto, for all uses and purposes for
which public streets, ways and alleys may be used in the Devens Regional
Enterprise Zone) (the “Appurtenant Easements”), and any strips, gores, trees,
shrubs and plants thereon (all of the foregoing, together with Lot 2, are
hereinafter collectively referred to as the “Land”), and together with, except
as otherwise herein provided, all buildings, structures and other improvements
now or hereafter constructed thereon in compliance with this Lease (the
“Improvements”; the Land and the Improvements are hereinafter collectively
referred to as the “Premises”), free of all tenants occupying the Land pursuant
to rights granted by the Landlord, subject, however, to the following: (a) any
facts that an accurate survey or personal inspection of the Land would show;
(b) easements, covenants and restrictions of record as of the date hereof, to
the extent that the same are in force or effect; including without limitation
those listed on Schedule 1.1 Permitted Encumbrances attached hereto;
(c) easement rights reserved hereby in favor of Landlord (the “Reserved
Easements”) if needed for purposes of installing, maintaining, replacing or
upgrading underground utilities and reconnecting driveways in connection
therewith by the Landlord, which Reserved Easements shall be located only within
twenty-five feet of the perimeter lot line of Lot 2 and shall not materially
adversely affect Tenant’s use of the Premises for the Permitted Uses (as defined
in Section 2.1 hereof); (d) present and future Laws (as defined in Article 2),
of all boards, bureaus, commissions and bodies of any municipal, county, state,
federal or other governmental body now or hereafter having or acquiring
jurisdiction over the Land and/or the use or improvement thereof, including the
Devens Enterprise Commission (the “DEC”) (each a “Governmental Authority”);
(e) violations of Laws, whether or not recorded or noted, of a Governmental
Authority, against or affecting the Land as the same may exist on the
Commencement Date (as defined below); (f) all taxes, duties, assessments,
special assessments, water charges and sewer rents and any other impositions by
a Governmental Authority, fixed or not fixed, accrued from and after the
Commencement Date; and (g) the condition and state of repair of the Land as the
same may be on the Commencement Date.
          1.2. Condition of the Land. Tenant acknowledges that it has leased the
Land and has agreed to construct the Initial Improvements (hereafter defined in
Article 19) after having had a full and complete opportunity to conduct an
examination of the Land, including, without limitation, subsurface conditions,
the presence of any hazardous waste or materials located on the Land, the legal
title to the Land and Laws affecting the same, as the Tenant deems necessary
and/or desirable, and accepts the same in the same condition in which they or
any part thereof now are, and assumes all risks in connection therewith, without
any representation or warranty, express or implied, in fact or by law, on the
part of Landlord, and without recourse to Landlord, Tenant hereby waiving any
and all claims, now existing or hereafter arising, relating to the condition
(known or unknown) of the Land, including without limitation those matters set
forth on Schedule 1.2 hereof.
          Notwithstanding the foregoing provisions, the Landlord and Tenant
acknowledge that the Tenant shall have a right to terminate this Lease
(“Tenant’s Termination Option”) at any time within six (6) months of the date
hereof in the event that the Tenant determines that there are any Hazardous
Materials located on the Land which prohibit or substantially interfere with the
Tenant’s ability to construct the Initial Improvements (as defined in Article 20
hereof) and use the same for the Permitted Uses. In such event, the Tenant shall
promptly notify the Landlord of the nature of the materials found and provide
the

2



--------------------------------------------------------------------------------



 



Landlord with copies of all reports related thereto received by Tenant. In no
event shall the Landlord have any obligation under this Lease to remedy any such
matter. In addition, in such event, the surrender of the Land by the Tenant
shall be subject to the provisions of Article 16 hereof.
          1.3. Initial Term. TO HAVE AND TO HOLD the Land for an initial term
(the “Initial Term”) commencing on November 20, 2007 (the “Commencement Date”);
and expiring at midnight on the day immediately prior to the thirtieth (30th)
anniversary date of the Commencement Date (the “Expiration Date”), unless this
Lease shall sooner terminate as hereinafter provided. The Initial Term, as the
same may be extended pursuant to Section 1.5 hereof, is called the “Term”.
          1.4. Delivery and Acceptance of Possession. The Landlord will deliver
possession of the Land to the Tenant on the Commencement Date; the Tenant shall
accept, subject to the terms hereof, possession of the Land on the Commencement
Date.
          1.5. Extension of the Initial Term. Subject to the terms and
provisions hereof and provided that there is no Event of Default existing at the
time of the exercise of the applicable option term extension, the Tenant may
extend the Initial Term of this Lease for two (2) additional terms of ten
(10) years each (the “First Option Term” and the “Second Option Term”; the
exercise of the Second Option Term being subject to the timely exercise of the
First Option Term). The Tenant shall exercise such option by giving written
notice to the Landlord on or before twelve (12) months prior to the expiration
of the Initial Term for the exercise of the First Option Term and on or before
twelve (12) months prior to the expiration of the First Option Term for the
exercise of the Second Option Term, of its intent to exercise its option to
extend this Lease for the applicable Option Term. The timely giving of such
written notice by Tenant shall automatically extend the Term of this Lease for
the respective Option Term at the end of the Initial Term or the First Option
Term, as the case may be.
          1.6. The Project/The Land. The term “Project” shall include the Land
upon construction of the Project upon the Land.
ARTICLE 2
Permitted Uses; Compliance with Laws
          2.1. Permitted Uses; Continuous Operation upon Completion of Initial
Improvements. The Land shall be used and occupied only for the construction and
operation of a facility for the design, manufacture and assembly of products for
renewable energy technologies and all related functions including research and
development, warehousing and administration as well as associated parking,
driveways, storage areas, loading bays and site utilities (the “Permitted Uses”)
and for no other uses, subject to and in compliance with the Evergreen Solar
Unified Permit dated August 14, 2007 as amended, and attached hereto as
Exhibit B (the “Unified Permit”). The Tenant acknowledges that the Landlord has
entered into this Lease in reliance upon the Tenant’s covenant to use the Land
for the Permitted Uses, and therefore expressly agrees that use of the Land,
other than for Permitted Uses, without the express written consent of the
Landlord, which may be withheld in the Landlord’s sole discretion, shall be a
default hereunder with respect to which the Landlord, in addition to all of the
rights available at law, shall have all rights available in equity, including
the right to enforce this obligation by injunctive relief and specific
performance.
          2.2. Compliance with Laws.

3



--------------------------------------------------------------------------------



 



          (a) The Tenant shall, at all times during the Term, at the Tenant’s
own cost and expense, perform and comply with, and shall cause all subtenants,
licensees and operators to promptly comply with, all laws, rules, orders,
ordinances, regulations, and requirements now or hereafter enacted or
promulgated, of every Governmental Authority, including without limitation the
Landlord acting in its capacity as a Governmental Authority, and of any agency
thereof, relating to the Land and the Project, or the facilities or equipment
therein, or the streets, sidewalks, curbs, and gutters on the Land and forming a
part of the Land, or the appurtenances to the Land, or the franchises and
privileges connected therewith, or any condition or use of the Land, including
land-use, environmental and operational laws, rules, orders, ordinances,
regulations and requirements (collectively, the “Laws”) whether or not such Laws
so involved shall necessitate structural changes, improvements, interference
with use and enjoyment of the Land or the Project, replacements, or repairs,
extraordinary as well as ordinary, and the Tenant shall so perform and comply,
whether or not such Laws shall now exist or shall hereafter be enacted or
promulgated, and whether or not such Laws can be said to be within the present
contemplation of the parties hereto. In addition, if prior to commencement of
the Term, the Tenant or its agents or contractors goes onto the Land to perform
any acts, such acts shall be performed in compliance with Laws and otherwise in
compliance with the terms of the Non Exclusive License/Access Agreement to Enter
onto Land for Limited Site Assessment and Pre-Development Activity Purposes
dated as of June 15, 2007, as amended by First Amendment to License/Access
Agreement dated as of July 10, 2007, Second Amendment to License/Access
Agreement dated as of August 3, 2007, Third Amendment to License/Access
Agreement dated as of August 16, 2007, Fourth Amendment to License/Access
Agreement dated as of September 14, 2007, Fifth Amendment to License/Access
Agreement dated as of September 28, 2007, Sixth Amendment to License/Access
Agreement dated as of October 10, 2007, Seventh Amendment to License/Access
Agreement dated as of October 17, 2007, Eighth Amendment to License/Access
Agreement dated as of October 24, 2007, Ninth Amendment to License/Access
Agreement dated as of October 31, 2007, Tenth Amendment to License/Access
Agreement dated as of November 7, 2007, Eleventh Amendment to License/Access
Agreement dated as of November 9, 2007 and Twelfth Amendment to License/Access
Agreement dated as of November 14, 2007, as the same may be further amended,
which Right of Entry Agreement shall terminate upon the Commencement Date of
this Lease. Except as otherwise provided in Section 2.2(b) below, no provision
of this Lease shall be construed so as to permit the Tenant to postpone
compliance with such Laws if any Governmental Authority shall threaten to carry
out any work to comply with the same or to foreclose or sell any lien affecting
all or any part of the Land. Tenant shall, in the event of any violation or any
attempted violation of this Section by any subtenant, licensee or operator, take
steps, immediately upon knowledge of such violation, as Tenant determines to be
reasonably necessary to remedy or prevent the same as the case may be.
          (b) The Tenant shall have the right, provided it does so with due
diligence and dispatch, to contest by appropriate legal proceedings, without
cost or expense to the Landlord, the validity of any Laws of the nature
hereinabove referred to in this Section 2.2. The Tenant may postpone compliance
with such Laws until the final determination of such proceedings but only so
long as such postponement of compliance will not subject the Landlord to any
criminal prosecution or civil action or liability, or any costs or other
liability or loss of any kind against the Landlord or the interest of the
Landlord in the Land or the Improvements thereon which may arise by reason of
postponement or failure of compliance with such Laws and only so long as such
postponement of compliance will not have an adverse effect on the public health
or safety as reasonably determined by the Landlord, and the Tenant shall
indemnify and hold the Landlord harmless from all costs, claims, losses and
liabilities in any way relating to the same, including “Legal Costs” as
hereinafter defined in Section 22.17.

4



--------------------------------------------------------------------------------



 



          (c) Tenant shall be responsible for securing all permits or licenses
necessary for the construction and operation of the Initial Improvements as soon
as such applications can appropriately be made if same cannot be secured prior
to the commencement of construction of the Initial Improvements, and agrees to
diligently and in good faith pursue such applications and to coordinate with
Landlord in such pursuit. The cost of obtaining any such licenses and permits
shall be borne solely by the Tenant.
          (d) Upon Substantial Completion of the Initial Improvements, the
Tenant shall Use and Occupy (as hereinafter defined) the Project consistent with
the normal hours of operation for the Permitted Uses, subject to the cessation
of such uses as shall be reasonably required for (i) maintenance and repair or
alterations to the Project and/or the Land; (ii) as shall be reasonably required
in connection with restoration resulting from any Casualty or Taking of the Land
or the Project; or (iii) a cessation of the Permitted Uses for more than a three
(3) month consecutive period which conduct of the Permitted Uses is not restored
within three (3) months of notice from the Landlord. “Use and Occupy” shall mean
the conduct of the Tenant’s business for the Permitted Uses consistent with the
days and hours of operation of similar businesses.
          (e) Tenant shall not, directly or indirectly, create or permit to be
created or to remain, and shall discharge, any mechanic’s or other lien placed
on the estate of Landlord in the ordinary course of business or with respect to
any work performed by or on behalf of Tenant on or about the Land. Tenant shall
pay promptly all persons furnishing labor or materials with respect to any work
performed by Tenant. Notwithstanding the foregoing, Tenant shall have the right
to contest by appropriate legal proceedings diligently conducted in good faith,
in the name of Tenant, or Landlord, or both without cost, expense, liability or
damage to Landlord, the validity or application of any lien. Tenant and any
Subtenants shall procure unconditional waivers and releases of lien claims
(and/or notices of completion) in form reasonably acceptable to Landlord from
all persons furnishing labor or materials with respect to any work performed on
behalf of Tenant on the Land, at the time each progress payment and/or final
payment is made. In the event any mechanic’s or other lien shall at any time be
filed against the Land by reason of work, labor, services or materials performed
or furnished, or alleged to be performed or furnished, to Tenant or to any one
holding the Land through or under the Tenant, Tenant shall, within thirty
(30) days of notice of its recordation, cause the same to be discharged of
record or bonded to the satisfaction of Landlord. If Tenant fails to cause such
lien forthwith to be so discharged or bonded after being notified of the filing
thereof, then, in addition to any other right or remedy of Landlord, Landlord
may discharge the same by paying the amount claimed to be due or may cause the
same to be bonded, and the amount so paid by Landlord, including reasonable
attorney’s fees incurred by Landlord in either defending against such lien or
procuring the discharge or bonding of such lien, together with interest thereon
at the annual rate provided in Section 22.10 hereof, shall constitute Additional
Rent and shall be payable by Tenant to Landlord on demand.
ARTICLE 3
Base Rent and Additional Rent
          3.1. Base Rent. The Tenant shall pay to the Landlord, in accordance
with the terms of this Lease, base rent (“Base Rent”) in the amount of One
Dollar ($1.00) per annum for the period commencing on the Base Rent Commencement
Date (defined to mean the date on which the Tenant commences occupancy of the
Land for the conduct of its business following completion of the Initial
Improvements) and continuing throughout the Term.

5



--------------------------------------------------------------------------------



 



          3.2. Payment of Base Rent. Commencing on the Commencement Date and
continuing for the remainder of the Term, Tenant shall pay the Base Rent to
Landlord in advance in one annual installment on or before the Commencement Date
and each successive anniversary of the Commencement Date, respectively.
          3.3. Method of Payment. All payments of Base Rent, Additional Rent (as
hereinafter defined) (Base Rent and Additional Rent are together referred to
herein as “Rent”) and other sums due Landlord shall be paid in current U.S.
exchange by check drawn on a Boston Clearinghouse Bank without intervening
endorsement at the Landlord’s address set forth at the beginning of this Lease
or such other place as Landlord may from time to time direct by written notice
(or if requested by Landlord, following reasonable advance notice accompanied by
appropriate instructions, by electronic fund transfer) without notice, demand,
set-off, counterclaim or other deduction. Rent not paid within five (5) days of
when due shall bear interest at an annual rate as provided in Section 22.10
hereof. Tenant shall make ratable payments of Rent for any period of less than a
month, as and when Rent is adjusted hereunder. Each payment of Additional Rent
shall be paid by the Tenant directly to the party entitled to such payment.
          For purposes of this Lease, all monetary amounts to be paid by Tenant
pursuant to the terms of this Lease, and whether characterized as Base Rent or
Additional Rent, shall be deemed to constitute Rent hereunder, it being the
intention of the parties hereto that Landlord shall have the right to exercise
all rights and remedies for the non-payment of Additional Rent when due that
Landlord has hereunder for the non-payment of Base Rent.
          Without limiting the foregoing, except as and to the extent expressly
otherwise provided in this Lease, Tenant’s obligation so to pay Rent shall not
be discharged or otherwise affected by any applicable Law now or hereafter
applicable to the Land, or any other restriction on or interference with the
Permitted Uses, or any damage or destruction of the Land or any Improvements
thereon, or any Taking, or any other interruption or occurrence whatsoever.
          3.4. Base Rent Net to Landlord. Base Rent shall be absolutely net to
the Landlord so that this Lease shall yield to the Landlord the full amount of
Base Rent without deduction and free of any charges, assessments, Impositions
(as hereinafter defined in Article 4) or deductions of any kind charged,
assessed, or imposed on or against the Land or its use, and without abatement,
deduction or set-off by the Tenant, and the Landlord shall not be expected or
required to pay any such charge, assessment or Imposition, or be under any
obligation or liability hereunder except as herein expressly set forth, and all
costs, expenses and obligations of any kind relating to the maintenance and
operation of the Land, including all alterations, repairs, reconstruction and
replacements as provided in this Lease, that may arise or become due during the
Term hereof shall be paid by the Tenant, and the Landlord shall be indemnified
and saved harmless by the Tenant from and against such costs, expenses and
obligations.
          3.5. Additional Rent. From and after the Commencement Date, the Tenant
shall also pay without abatement, deduction or set-off as additional rent
(“Additional Rent”), all sums, Impositions (as defined in subsection 4.1),
costs, expenses and other payments which the Tenant in any of the provisions of
this Lease assumes or agrees to pay and in the event of any non-payment of
Additional Rent, the Landlord shall have (in addition to all other rights and
remedies) all the rights and remedies provided for herein or by law or in
equity. Additional Rent for any partial month at the beginning or

6



--------------------------------------------------------------------------------



 



end of the Term shall be prorated and Tenant shall only be liable for the
portion of such Additional Rent attributable to the Term hereunder.
          3.6. No Release of Obligations. (a) No happening, event, occurrence or
situation during the Term hereof, whether foreseen or unforeseen, and however
extraordinary (including without limitation, the Tenant’s failure, refusal or
inability for any reason to construct the Initial Improvements) shall permit the
Tenant to quit or surrender the Land or this Lease or shall relieve the Tenant
from its liability to pay the Base Rent and Additional Rent and other charges
due under this Lease, or shall entitle the Tenant to any abatement or refund of
any Base Rent, or shall relieve the Tenant from any of its other obligations
under this Lease, and (b) the Tenant waives any rights now or hereafter
conferred upon, to the extent permitted by law, to quit or surrender the Land
leased hereunder, or any part thereof, or to any abatement, set-off, reduction
or suspension of Base Rent or Additional Rent on account of any such act,
happening, occurrence or situation, except as otherwise provided herein.
ARTICLE 4
Real Estate Taxes
          4.1. Impositions. Tenant covenants to pay throughout the Term,
directly to the appropriate Governmental Authority or to the appropriate party,
before any fine, penalty, interest or cost may be added thereto for the
nonpayment thereof, any and all taxes and amounts payable under a certain Tax
Increment Financing Agreement by and between the Landlord and the Tenant dated
November 20, 2007 (the “TIF Agreement”), and payments in lieu of taxes required
to be paid under any agreement with the Landlord, assessments (including, but
not limited to, all assessments for public improvements or benefits, payable
during the term of this Lease), water, sewer and other rents, rates and charges,
charges for public utilities, excises, levies, licenses and permit and
inspection fees and other charges (imposed by a Governmental Authority or
otherwise), general and special, ordinary and extraordinary, foreseen and
unforeseen, of any kind and nature whatsoever, which at any time during the Term
are assessed, levied, confirmed, imposed upon, or grow or become due or payable
out of or in respect of, or become a lien on (a) the Land, or (b) any payments
reserved or payable hereunder or any other sums payable by the Tenant hereunder,
or (c) this Lease or the leasehold estate hereby created, or which arise in
respect of the operation, possession, occupancy or use of the Land (all of which
taxes, payments in lieu of taxes, assessments, charges, interest, penalties or
like charges are sometimes hereinafter referred to collectively as “Impositions”
and individually as an “Imposition”); provided, however, that:
          (i) If, by law, any Imposition is or may be payable, at the option of
the taxpayer, in installments, the Tenant may pay such Imposition in
installments (with any accrued interest due and payable on the unpaid balance of
the Imposition) and shall pay each such installment as the same respectively
becomes due and before any fine, penalty, further interest or cost may be added
thereto.
          (ii) Impositions, whether or not a lien upon the Land, shall be
apportioned between the Landlord and the Tenant at the beginning and at the end
of the Term, and the Tenant shall pay only such Impositions which are assessed
against the Land with respect to any tax year which falls within the Term. The
Tenant hereby waives any claim that it is or may become exempt from obligations
relating to Impositions based upon the Landlord’s status as a Governmental
Authority.

7



--------------------------------------------------------------------------------



 



          4.2. Impositions Assessed Against the Landlord. Nothing herein
contained shall require the Tenant to pay income taxes assessed against the
Landlord, or any capital levy, corporation franchise, excess profits, estate,
succession, inheritance or transfer taxes of the Landlord, unless such taxes are
imposed or levied upon or assessed as a total or partial substitute for, or in
lieu of, any other Imposition required to be paid by the Tenant pursuant to this
Article 4, in which event, the same shall be deemed Impositions and shall be
paid by the Tenant; provided, however, that if at any time during the Term, the
method of taxation shall be such that there shall be levied, assessed or imposed
on the Landlord a capital levy, gross receipts or other tax on the Rent received
hereunder and/or a franchise tax or an assessment, levy or charge measured by or
based, in whole or in part, upon such Rent, upon the Land or the Project
(including but not limited to the acquisition, leasing, use or value thereof),
and/or measured in whole or in part by the Landlord’s income from, or use of,
the Land, then all such taxes, assessments, levies and charges, or the part
thereof so measured or based, shall be deemed to be included within the term
“Impositions” for the purposes hereof and the Tenant shall pay and discharge the
same as herein provided in respect of the payment of Impositions.
          4.3. Tenant’s Failure to Promptly Pay Impositions. The Tenant shall
pay all Impositions before any fine, penalty, interest or cost may be added
thereto for the nonpayment thereof, and, with respect to real estate taxes only,
shall furnish to the Landlord, within thirty (30) days of a written request by
the Landlord, with receipts or other satisfactory proof evidencing payment of
such real estate taxes.
          4.4. Validity of Impositions. The Tenant shall have the right to
contest the amount or validity, in whole or in part, of any Imposition by
appropriate proceedings diligently conducted in good faith, but only after
payment of such Imposition, unless such payment would operate as a bar to such
contest or interfere materially with the prosecution thereof, in which event,
notwithstanding the provisions hereof, the Tenant may postpone or defer payment
of such Imposition if, but only if (i) neither the Land or Project nor any part
thereof would by reason of such postponement or deferment be in danger of being
forfeited or lost, and (ii) the Tenant shall have provided the Landlord with
evidence that the amount so contested and unpaid, together with all interest and
penalties in connection therewith and all charges that may or might be assessed
against or become a charge on the Land or the Project or any part thereof, in
such proceedings has been set aside in a separate bank account and earmarked for
such purposes upon such arrangements as are reasonably satisfactory to the
Landlord. The Tenant will save the Landlord harmless from any and all losses,
liabilities, claims, judgments, decrees and costs, including Legal Costs, in
connection with any such contest and will, promptly after the final settlement,
compromise or determination of such contest, fully apply and discharge the
amounts which shall be levied, assessed, be payable thereon or in connection
therewith, together with all penalties, fines, interest, costs and expenses
thereof or in connection therewith.
ARTICLE 5
Insurance
          5.1. Liability, Hazard and Other Insurance.
          (a) The Tenant will, at all times during the Term, maintain, or cause
to be maintained, insurance on the Premises of the following character:
          (i) Insurance against loss or damage by fire, vandalism and malicious
mischief, extended coverage perils and all physical loss perils commonly known
as “All Risk” (including

8



--------------------------------------------------------------------------------



 



earthquake coverages if the same is available at commercially reasonable rates),
as shall from time to time be customary for similarly situated premises in The
Commonwealth of Massachusetts, with a replacement cost coverage endorsement, an
agreed amount endorsement waiving all co-insurance provisions of the policy or
policies in question, and in an amount not less than one hundred percent of the
replacement value of the Improvements (excluding foundation(s)), without any
deduction being made for depreciation and with a deductible not to exceed
$50,000. Such replacement value shall be determined by the company issuing the
insurance policy at the time the policy is initially obtained and shall be
evidenced by an agreed amount endorsement.
          (ii) Commercial general liability insurance on an occurrence basis
insuring the Tenant against claims for bodily injury, death, or property damage
occurring on, in, or about the Land, or in connection with the Tenant’s use and
occupancy of the Land and the Improvements, such insurance to be in standard
form and with such coverages and in such amounts as the Landlord shall
reasonably request pursuant to Section 5.1(a) (vii) (but in any event initially
with a general aggregate limit of not less than $5,000,000, a products —
completed operations aggregate limit of not less than $5,000,000, a personal and
advertising injury limit of not less than $1,000,000, and a per occurrence limit
of not less than $5,000,000 for bodily injury, property damage and medical
payments, which may be based upon a combination of primary coverage of not less
than $1,000,000 plus umbrella coverage, which policy shall include operations
and contractual liability coverage which insures performance by the Tenant of
the indemnity provisions set forth in Section 5.2 of this Lease. The Landlord
shall be named as an additional insured under this policy.
          (iii) Adequate boiler and pressure vessel insurance on all equipment,
parts thereof, and appurtenances attached or connected to the Land, which by
reason of their use or existence are capable of bursting, erupting, collapsing,
or exploding, in such limits as may be reasonably acceptable to the Landlord.
          (iv) During the course of any construction, repair, restoration or
replacement of the Improvements, builder’s risk insurance (or such reasonably
comparable insurance) on an all-risk basis (including collapse) in an amount
equal to 100% of the projected completed value of the Initial Improvements with
“increased cost of construction” endorsement and shall insure against the perils
of fire and extended coverage and physical loss or damage, including without
duplication, coverages with respect to casualties arising due to subsurface
work, shoring, blasting, pile driving, caisson work and the like, loss or damage
to the equipment, supplies and materials furnished and stored, and owned and
non-owned vehicle liability insurance with respect to all vehicles and
registered mobile equipment and with respect to any unlicensed mobile equipment,
written on a completed value, non-reporting form.
          (v) Broad form flood insurance if any portion of the Improvements is
currently or at any time in the future located in an area identified by the
Secretary of Housing and Urban Development, or any successor agency, as an area
having special flood, mudslide or flood-related erosion hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968 or the Flood Disaster Protection Act of 1973, as amended from time to
time, provided that if broad form flood coverage is not available, such
insurance shall be for the lesser of the replacement value of the Improvements
or the maximum amount available under the National Flood Insurance Program.

9



--------------------------------------------------------------------------------



 



          (vi) If required by Laws, worker’s compensation insurance for all
persons engaged by the Tenant or any contractor or subcontractor to conduct any
activities at the Land, subject to the statutory limits in the Commonwealth of
Massachusetts, and employers liability insurance with a limit of at least
$1,000,000 per accident and per disease per employee, and $1,000,000 per disease
policy limit.
          (vii) Such other insurance reasonably required by the Landlord and
customarily carried by tenants of similar property in similar businesses, or
increased amounts of the insurance referred to in (i) — (vi) above (based on
changed circumstances, including the declining value of the dollar), that the
Landlord may reasonably request, but not to exceed the level of coverage for
such insurance commonly carried by comparable business similarly situated, as
reasonably determined by the Landlord.
          (b) Such insurance shall be written by companies of recognized
financial standing which are rated “A” or “A-” by a national rating agency and
are legally qualified to issue such insurance in The Commonwealth of
Massachusetts, and such insurance shall name the Tenant as the insured party
thereunder. Such insurance may be obtained by the Tenant by endorsement on its
blanket insurance policies, provided that (i) such blanket policies satisfy the
requirements specified herein, and (ii) the Landlord shall be furnished with the
certificate of the insurer to the effect that (a) the amount of insurance
allocable exclusively to the Premises is not less than the amount required by
this Article and (b) the protection afforded the Premises is not less than the
protection that would have been afforded under a separate policy or policies
relating only to the Premises. All insurance policies to be maintained hereunder
shall require thirty (30) days advance written notice to the Landlord prior to
cancellation, material modification or expiration of such policies.
          (c) The Tenant has, as of the Commencement Date, delivered to the
Landlord certificates of insurance satisfactory to the Landlord evidencing all
the insurance which is then required to be maintained by the Tenant hereunder,
and the Tenant shall deliver to the Landlord no later than sixty (60) days after
the Commencement Date the original or duplicate policies satisfactory to the
Landlord evidencing all the insurance which is then required to be maintained by
the Tenant hereunder; in addition, the Tenant shall, within thirty (30) days
prior to the date of expiration of any such insurance, deliver either original
or duplicate policies or certificates of insurance (followed within sixty
(60) days thereafter by delivery of the extension of the policies) evidencing
the renewal of such insurance. Should the Tenant fail to effect, maintain, or
renew any insurance provided for herein, or to pay the premium therefor, or to
deliver to the Landlord any of such policies or certificates when required
hereunder, the Landlord, at its option, but without obligation so to do, may
procure such insurance, and any sums expended by it to procure such insurance
shall be Additional Rent hereunder and shall be repaid by the Tenant within
thirty (30) days following the date on which demand therefor shall be made by
the Landlord. The Tenant’s insurance policy(ies) shall contain a provision that
such policy(ies) shall not be canceled, modified or reduced in scope, and shall
not expire, without thirty (30) days prior written notice to the Landlord.
          5.2. Indemnity. To the extent such provision is enforceable at law and
except to the extent arising as a result of the negligence or willful misconduct
of Landlord, the Tenant will indemnify and hold harmless the Landlord (including
for purposes of this Section 5.2, the Landlord’s officials, employees, agents,
contractors and representatives) from and against any and all liability, loss,
damages, expenses (including Legal Costs), costs of action, suits, interest,
fines, penalties, claims, and judgments arising from injury, or claim of injury,
during the Term of this Lease to person or property of any and every nature, and
from any matter or thing, arising from any act or failure to act by the

10



--------------------------------------------------------------------------------



 



Tenant with respect to the Land or the Improvements to be constructed thereon
(including the facilities and equipment thereon), the occupation, possession,
use, management, improvement, construction, alteration, repair, maintenance,
control or leasing of the Land or the Improvements to be constructed thereon
(including the streets, sidewalks, steam tunnels, curbs, and gutters forming a
part of the Premises, the appurtenances to the Premises, or the franchises and
privileges connected therewith, or arising out of the Tenant’s failure to
perform, fully and promptly, or the Tenant’s postponement of compliance with,
each and every term, covenant, condition, or agreement herein provided to be
performed by the Tenant. The Tenant shall pay the Legal Costs of the Landlord
incurred in connection with any and all suits that may be brought and claims
which may be made, against the Landlord, or in which the Landlord may be
impleaded with others, whether the Landlord shall be liable or not, upon any
such above-mentioned liability, loss, damages, expenses, costs of action, suits,
interest, fines, penalties, claims, and judgments, and the Tenant, at the
Tenant’s own cost and expense, shall satisfy, pay, and discharge any and all
judgments, and pay any settlements approved by the Tenant, that may be recovered
against the Landlord in any such action or actions in which the Landlord may be
a party defendant, or that may be filed against the Land, or any interest
therein, and in the event of the failure of the Tenant to pay the sum or sums
for which the Tenant shall become liable as aforesaid, then the Landlord may pay
such sum or sums, with all interest and charges which may have accrued thereon,
and the amount so paid by the Landlord, together with any Legal Costs, shall be
Additional Rent payable by the Tenant to the Landlord within thirty (30) days
following the date on which demand therefor shall be made by the Landlord. The
indemnification provisions set forth in this Section 5.2 shall survive the
expiration or earlier termination of this Lease.
          5.3. Waiver of Subrogation. Each insurance policy obtained by the
Tenant in connection with this Lease shall include a waiver by the insurer of
all rights of subrogation against the Landlord.
          5.4. Landlord’s Insurance. The Tenant acknowledges that the Landlord
is not required to procure or maintain insurance of any kind on or with respect
to the Land or the Improvements under this Lease.
ARTICLE 6
Utilities and Services
          The Tenant shall provide and pay for, as Additional Rent, directly to
the utility provider, all charges by any public authority or public utility for
all of Tenant’s requirements for utilities and services, including, but not
limited to, gas, steam, heat, water, sewer, electricity, telephone or other
telecommunication service and the like at the Land, and service inspections made
therefor. The Landlord shall have no obligation to provide the Land with or
arrange for the availability of any utilities or services and makes no
representations or warranties relating thereto or to the condition of the Land
in any respect.
          Simultaneously with the execution of this Lease, the Tenant shall, as
a condition of the effectiveness of this Lease, enter into a Utility Sales
Agreement in the form of Exhibit C hereto.
ARTICLE 7
Repairs and Maintenance
          The Tenant agrees to be solely responsible, at its sole cost and
expense, for maintaining the Premises and each and every part thereof throughout
the Term of this Lease, and agrees, without limitation, to: (i) ensure that the
Premises are in compliance with Laws; and (ii) maintain the Premises in

11



--------------------------------------------------------------------------------



 



good order and repair in compliance with the terms of this Lease throughout the
Term. All work performed by the Tenant shall be done in a good and workmanlike
manner and in compliance with all applicable Laws. The Tenant shall not permit
or commit any nuisance or unlawful conduct.
ARTICLE 8
Environmental Indemnity; Reservation of Rights Under the Federal Facilities
Agreement
          8.1. Definitions Related to Hazardous Materials.
          (a) For purposes of this Lease, “Hazardous Materials” include and mean
substances defined or classified as a “hazardous substance”, “hazardous
material”, “hazardous waste”, “pollutant”, or otherwise denominated as a
regulated or hazardous substance, waste or material, toxic or pollutant in any
of the following: (i) the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980; (ii) the federal Hazardous Materials
Transportation Uniform Safety Act of 1990; (iii) the federal Toxic Substances
Control Act; (iv) the federal Resource Conservation and Recovery Act;
(v) Massachusetts General Laws, Chapter 21D; (vi) Massachusetts General Laws,
Chapter 21E; (vii) Massachusetts General Laws, Chapter 21C; (viii) Massachusetts
General Laws, Chapter 21I; (ix)-any other federal, state or local law addressing
itself to environmental contamination, waste or health and safety; or (x) any
regulations promulgated under any of the foregoing, including, without
limitation, the regulations promulgated under M.G.L. c. 21E at 310 CMR 40.000 et
seq. (the “Massachusetts Contingency Plan” or “MCP”); as any of the foregoing
may be promulgated or amended (collectively, the “Environmental Laws”).
“Hazardous Materials” shall specifically include, but not be limited to, oil,
asbestos, explosives, polychlorinated biphenyls, petroleum and petroleum-based
derivatives, and urea formaldehyde.
          (b) “Remedial Work” as used in this Article 8 shall mean
investigations, assessments, monitoring, response actions, remedial actions or
interim cleanup actions relating to known or suspected Hazardous Materials.
          8.2. Release of Hazardous Materials.
          Tenant, for itself and its subtenants and each of their respective
agents, employees, consultants, subconsultants, contractors, subcontractors,
affiliates and invitees and anyone claiming by or through any of them (such
parties other than Tenant being referred to as “Tenant’s Agents”) covenants and
agrees during the Term (i) not to release or dispose of Hazardous Materials, or
allow any threat of release of any Hazardous Materials, at, on, under, to or
from the Land in violation of any Environmental Laws; (ii) except where
incidental to Permitted Uses and managed, generated, used, stored and
transported in compliance with the Environmental Laws and so as not to
constitute a release or threat of release to the environment of any Hazardous
Materials, not to allow the manufacture, treatment, storage or presence of any
Hazardous Materials at the Land, or transportation of any Hazardous Materials
from or onto the Land; (iii) to comply with the Environmental Laws with respect
to the Land, and (iv) to perform and pay for all Remedial Work required under
the Environmental Laws or reasonably necessary for the Permitted Uses to address
any Hazardous Materials, except as otherwise provided in Section 8.7 hereof with
respect to the obligations of the Department of the Army as Grantor under the
Army Deed (as hereinafter defined in Section 8.5).
          8.3. Indemnity. The Tenant agrees to indemnify and hold the Landlord
and its employees, contractors, representatives and agents harmless from any
costs (including Legal Costs), claims,

12



--------------------------------------------------------------------------------



 



judgments, damages, penalties, fines, liabilities or losses of every nature and
kind whether at law or in equity arising, out of or in any way relating to the
presence, release, transportation, treatment, migration, storage or disposal of
Hazardous Materials on or relating to the Land as a result of Tenant’s
activities (including without limitation all such persons claiming by, through
or under Tenant) on or operations on the Land or in connection with the
Improvements to be constructed thereon during the Term of this Lease (which for
purposes of this Lease shall include the work conducted by the Tenant under that
certain Non-Exclusive License/Access Agreement dated June 15, 2007, as amended)
(“Tenant’s Indemnity”). Tenant’s Indemnity shall specifically cover, without
limitation, the following: Remedial Work, consultants’ fees, response costs,
potentially responsible party group costs, investigation and defense costs, and
experts’ fees; all costs and damages, including natural resource damages, in
connection with requirements or claims of any Government Authority or in
connection with Third Party Claims, including sums paid in settlement of claims,
regardless of whether any of such requirements or claims prove true or
warranted; all costs of the enforcement of the Tenant’s obligations hereunder.
          Tenant’s Indemnity shall survive the expiration or termination of this
Lease or any transfer of all or any portion of the Land, or of any interest in
this Lease.
          8.4. Landlord’s Right to Inspect.
          To the extent required by any Governmental Authority or by any
applicable Laws, Landlord and its officers, employees, contractors or agents
shall have the right, but not the duty, except as set forth in Section 8.7,
following reasonable advance notice of no less than seven (7) business days
(except in the case of an emergency), to enter upon the Land from time to time
for the purposes of inspections and other actions required in order to comply
with applicable Laws. Landlord shall not be liable to Tenant in any manner for
any expense, loss or damage occurring by reason of the aforesaid entries, nor
shall the exercise of any such right be deemed an eviction or disturbance of
Tenant’s use or possession, provided that, subject to the terms and provisions
of the matters set forth on Schedule 1.1 hereto, the Landlord shall make all
reasonable efforts to coordinate such entry so as to minimize any adverse impact
to Tenant’s normal operations at the Land.
          8.5. Reservation of Rights Under the Federal Facilities Agreement.
Pursuant to the terms of a certain Quitclaim Deed (the “Army Deed”) dated as of
May 9, 1996 from the Department of the Army (the “Army” or the “Grantor”) to
Landlord (the “Grantee”) and recorded with the Worcester County (Worcester
District) Registry of Deeds (the “Registry”) in Book 17906, Page 1, the
following provision that was contained therein must be set forth in future
instruments transferring an interest in property conveyed to the Landlord by the
Army, including the Land:
          By accepting this Deed, the Grantee acknowledges that the Grantor has
provided the Grantee with a copy of the Federal Facilities Agreement (the “FFA”)
between the Grantor and the U.S. Environmental Protection Agency (the “EPA”),
dated May 11, 1991, and the modification thereto, dated March 26, 1996. The
Grantor shall provide the Grantee with a copy of any future amendments to the
FFA.
A. The Grantor, EPA, and the Commonwealth of Massachusetts, and their agents,
employees, and contractors, shall have access to and over the Property as may be
necessary for any investigation, response, or corrective action pursuant to
CERCLA or the FFA found to be necessary before or after the date of this Deed on
the Property or on other property comprising the Fort Devens National Priorities
List (the “NPL”) site. This reservation includes the right to access

13



--------------------------------------------------------------------------------



 



to and use of, to the extent permitted by law, any available utilities at
reasonable cost to the United States.
B. In exercising the rights hereunder, the United States and the Commonwealth
shall give the Grantee or its successors or assigns reasonable notice of actions
taken on the Property under the FFA and shall, to the extent reasonable,
consistent with the FFA, and at no additional cost to the United States,
endeavor to minimize the disruption to the Grantee’s, its successors’, or
assigns’ use of the Property.
C. The Grantee agrees that notwithstanding any other provision of the Deed, the
United States assumes no liability to the Grantee, its successors, or assigns,
or any other person, should implementation of the FFA interfere with the use of
the Property. The Grantee and its successors and assigns shall have no claim on
account of any such interference against the United States or the Commonwealth
or any officer, agent, employee, or contractor thereof.
D. Prior to the determination by the United States that all remedial action is
complete under CERCLA and the FFA for the Fort Devens NPL site, (i) the Grantee,
its successors and assigns, shall not undertake activities on the Property that
would interfere with or impede the completion of the CERCLA clean-up at the Fort
Devens NPL site and shall give prior written notice to the Grantor, EPA, and the
Commonwealth of any construction, alterations, or similar work on the Property
that may interfere with or impede said clean-up; and (ii) the Grantee shall
comply with any institutional controls established or put in place by the
Grantor relating to the Property which are required by any record of decision
(“ROD”) or amendments thereto, related to the Property, which ROD was approved
by the Grantor and EPA and issued by the Grantor pursuant to CERCLA or the FFA
before or after the date of this Deed. Additionally, the Grantee shall ensure
that any leasehold it grants in the Property or any fee interest conveyance of
any portion for the Property provides for legally-binding compliance with the
institutional controls required by any such ROD.
E. For any portion of the Property subject to a response action under CERCLA or
the FFA, prior to the conveyance of an interest therein, the Grantee shall
include in all conveyances provisions for allowing the continued operation of
any monitoring wells, treatment facilities, or other response activities
undertaken pursuant to CERCLA or the FFA on said portion of the Property and
shall notify the Grantor, EPA, and the Commonwealth by certified mail, at least
sixty (60) days prior to any such conveyance of an interest in said property,
which notice shall include a description of said provisions allowing for the
continued operation of any monitoring wells, treatment facilities, or other
response activities undertaken pursuant to CERCLA or the FFA.
F. Prior to the determination by the United States that all remedial action
under CERCLA and the FFA is complete under CERCLA and the FFA for the Fort
Devens NPL site, the Grantee and all subsequent transferees of an interest in
any portion of the Property will provide copies of the instrument evidencing
such transaction to the Commonwealth, the EPA, and the Grantor by certified
mail, within fourteen (14) days after the effective date of such transaction.
G. The Grantee and all subsequent transferees shall include the provisions of
this Section VIII in all subsequent leases, transfer, or conveyance documents
relating to the Property or any portion thereof that are entered into prior to a
determination by the United States that all remedial action is complete at the
Fort Devens NPL site.”
     8.6. Monitoring Wells and Access Thereto. In addition to the Tenant’s
obligations under Section 8.5, Landlord hereby notifies Tenant that there are
two monitoring wells, 57M-96-09X and G3M-93-09X, located on the Land and shown
on a sketch plan prepared by the Landlord and attached hereto as Exhibit D. The
Tenant acknowledges its obligations pursuant to Section 8.5 hereof and the Army
Deed with respect to the continued operations of such monitoring wells,
treatment facilities or other response activities undertaken pursuant to CERCLA
or the FFA on any portion of the Land, including a right of access to the
Landlord and the Army, and shall notify the Army, the Environmental

14



--------------------------------------------------------------------------------



 



Protection Agency and the Commonwealth of Massachusetts by certified mail sixty
(60) days prior to any conveyance of an interest in the Land, which notice shall
include a description of said provisions allowing for the continued operation of
any monitoring wells, treatment facilities or other response actions undertaken
pursuant to CERCLA or the FFA.
          8.7. Landlord to Exercise Its Rights under the Army Deed. The Landlord
shall take all actions reasonably necessary to enforce the obligations of the
Grantor under the Army Deed related to Hazardous Materials for which the
Landlord is indemnified under the Army Deed.
          8.8. Receipt of Documents. The Tenant acknowledges that it has
received a copy of the Army Deed, the FFA and a copy of the Administrative
Consent Order and Covenant Not to Sue, ACO-CE-96-3001, and is familiar with the
content of said documents.
ARTICLE 9
Mortgages of Tenant’s Interest
          9.1. Permitted Mortgages. The Tenant from time to time during the Term
of this Lease may make one or more leasehold mortgages or collateral assignments
of this Lease and the leasehold estate in the Land created hereby (each a
“Leasehold Mortgage”) provided as a condition thereof such Leasehold Mortgage
must comply with the following requirements:
          (a) Each Leasehold Mortgage shall convey no interest in any real
property other than the Tenant’s interest in this Lease and the Improvements
constructed on the Land during the Term of this Lease. The fee interest of the
Landlord in the Land shall never be subordinated to any Leasehold Mortgage, nor
will Base Rent or Additional Rent or any other payments hereunder be
subordinated to any such Leasehold Mortgage.
          (b) The holder of each Leasehold Mortgage (a “Leasehold Mortgagee”)
must be a Lending Institution (as defined in Section 9.5).
          (c) There may be an unlimited number of Leasehold Mortgages of this
Lease and the leasehold estate created hereby at any one time provided however
that, notwithstanding any provision of this Lease to the contrary, the Landlord
shall not be required to give notices, statements or other written
communications to any leasehold mortgagee other than the Leasehold Mortgagee
(defined below) holding the first priority leasehold mortgage on the Tenant’s
leasehold interest hereunder.
          (d) The holder of each leasehold mortgage must agree in writing upon
taking possession of the Land to cure all Events of Default of which it has
notice in accordance with the provisions of Section 9.4 hereof, and to otherwise
comply with any obligations imposed upon Leasehold Mortgagees under Section 9.4.
          9.2. Notice of Mortgage. No Leasehold Mortgagee shall have the rights
or benefits mentioned in this Article, nor shall the obligations of the Landlord
be binding upon the Leasehold Mortgagee, unless and until a notice of such
Leasehold Mortgage and of each assignment thereof, containing the full name and
address of such Leasehold Mortgagee, the term of such mortgage, and a
representation from the Tenant and the Leasehold Mortgagee that the Leasehold
Mortgage is in compliance with the provisions of Section 9.1 (a) — (e), shall
have been delivered to and received by the Landlord, notwithstanding any other
form of notice, actual or constructive.

15



--------------------------------------------------------------------------------



 



          9.3. Status Report. The Landlord agrees at any time and from time to
time, upon not less than twenty (20) days prior written request by a Leasehold
Mortgagee or proposed Leasehold Mortgagee, to execute, acknowledge and deliver
to such Leasehold Mortgagee or proposed Leasehold Mortgagee a statement in
writing certifying that this Lease is unmodified and in full force and effect
(or if there have been modifications, that the same is in full force and effect
as modified, and stating the modifications), that either no Event of Default
exists and no event has occurred which, with the passage of time or the giving
of notice or both, would constitute an Event of Default hereunder or specifying
the Event of Default which has occurred, the dates to which the Base Rent and
other charges have been paid in advance, if any, and such additional items as a
Leasehold Mortgagee or proposed Leasehold Mortgagee may reasonably require, it
being intended that any such statement delivered pursuant to this Section 9.3
may be relied upon by any Leasehold Mortgagee or proposed Leasehold Mortgagee or
assignee of any Leasehold Mortgagee. In connection therewith, the Landlord may
require that the Tenant provide to the Landlord a certification as to the
existence of any Event of Default or such other information to be included in
the Landlord’s statement hereunder, and if the Landlord so requires, then the
Landlord may rely on such certification in its statement and the Landlord shall
not be liable for or bound by any material inaccuracy or omission contained in
the Landlord’s statement to the extent of any material inaccuracy or omission
contained in the Tenant’s certification to the Landlord.
          9.4. Protection of Leasehold Mortgagee. If the Tenant, or the Tenant’s
successors or assigns, shall mortgage this Lease in compliance with the
provisions of this Article 9, then so long as any such Leasehold Mortgage shall
remain unsatisfied of record, the following provisions shall apply:
          (a) Notice of Default. The Landlord, upon serving upon the Tenant any
notice of default pursuant to the provisions of Article 17 hereof, or any other
notice under the provisions of or with respect to this Lease, shall also serve a
copy of such notice upon the Leasehold Mortgagees of which the Landlord has
notice pursuant to Section 9.2 hereof holding the first priority mortgage on the
leasehold estate hereunder, in accordance with Section 22.14 hereof.
          (b) Right to Remedy Defaults. Any Leasehold Mortgagee, in case the
Tenant shall be in default hereunder, shall have the right to remedy such
default, or cause the same to be remedied, during the cure time (if any)
following notice of default provided in Section 17.1 and any additional time as
may be provided in Section 9.4(c), and the Landlord shall accept such
performance by or at the instance of such Leasehold Mortgagee as if the same had
been made by the Tenant. In addition, any Leasehold Mortgagee shall have the
right to remedy such default, or cause the same to be remedied, within ten
(10) days of the expiration of the Tenant’s cure period under Section 17.1 if
such default is a monetary default, and within thirty (30) days of the
expiration of the Tenant’s cure period under Section 17.1 if such default is a
non-monetary default.
          (c) Leasehold Mortgagee’s Right to Prevent Termination/Exercise
Purchase Option. Anything herein contained to the contrary notwithstanding, upon
the occurrence of any Event of Default, the Landlord shall take no action to
effect a termination of this Lease without first giving to the Leasehold
Mortgagee written notice thereof and a reasonable time thereafter, such
reasonable time to be determined by the Landlord in its reasonable discretion,
and in any event such reasonable time not to exceed six (6) months (such
reasonable time being referred to in this Lease as the “Forbearance Period”),
within which either (i) to obtain possession of the Premises (including
possession by a receiver) or (ii) to institute, prosecute and complete
foreclosure proceedings or otherwise acquire the Tenant’s interest under this
Lease with diligence and, subject to the Leasehold Mortgagee’s obligation to
perform all obligations

16



--------------------------------------------------------------------------------



 



arising from time to time as they become due during the Forbearance Period as
provided below, to assume all of the Tenant’s obligations under this Lease.
Notwithstanding anything contained in this Lease to the contrary, a Leasehold
Mortgagee shall be required to comply with the obligations of the Tenant to
maintain the Premises in compliance with Laws and to make and keep the Premises
safe and buildable, and with respect to the Leasehold Mortgagee’s obligation to
make and keep the Premises safe and buildable, the Leasehold Mortgagee shall be
required to take all reasonable measures to make the Premises safe within sixty
(60) days of receipt of notice from the Landlord that an Event of Default has
occurred.
          (d) Exercise of Remedies. In the event that the Leasehold Mortgagee
holding the Exclusive Leasehold Mortgagee Rights (as defined in Section 9.4(f))
seeks to exercise its available remedies under its leasehold mortgage, then the
commencement of such exercise shall be an automatic exercise by said Leasehold
Mortgagee of the Tenant’s option to purchase the Land, and shall be subject to
the provisions of Article 23 hereof, including without limitation the execution
and delivery of the Purchase Agreement as defined in Section 23.1 hereof. In the
event that said Leasehold Mortgagee commences such exercise but fails to acquire
the Land on the scheduled closing date established under the Purchase Agreement
and such failure is not solely and directly due to the inability of the Landlord
to close due to a default or otherwise, then the provision of Article 10.2.1(c)
hereof shall be applicable and annual Base Rent hereunder shall increase to fair
market rent for the Property, determined in accordance with the procedures set
forth in Schedule 9.4(d) hereof, taking into consideration the Permitted Uses as
such Permitted Uses may be modified as provided below, and effective as of the
scheduled closing date under the Purchase Agreement. Furthermore, in such event,
neither said Leasehold Mortgagee nor any assignee of said Leasehold Mortgagee
shall have the benefit of any First Option Term nor Second Option Term if not
previously exercised by the Tenant pursuant to the provisions of Section 1.5
hereof. However, in such event, said Leasehold Mortgagee may seek the consent of
the Landlord, such consent not to be unreasonably withheld, conditioned or
delayed, to change the use of the Land from the Permitted Uses under Section 2.1
to another use, so long as such other use is in compliance with Laws.
          (e) Insurance. The Landlord agrees that the name of any Leasehold
Mortgagee may be added to the “Loss Payable Endorsement” of any and all
insurance policies required to be carried by the Tenant hereunder.
          (f) Benefit of Provisions. The provisions of this Article 9 are for
the benefit of, and are to be enforceable by, each Leasehold Mortgagee to the
extent more than one Leasehold Mortgage is permitted to be granted hereunder. If
there is more than one Leasehold Mortgagee, the senior Leasehold Mortgagee shall
be entitled to exercise the remedies of a Leasehold Mortgagee which are by their
nature impossible or impractical to be exercised by more than one Leasehold
Mortgagee (collectively, “Exclusive Leasehold Mortgagee Rights”). Unless a
Leasehold Mortgagee provides the Landlord with written evidence to the contrary
in the form of a subordination or intercreditor agreement executed by the
relevant Leasehold Mortgagees, the Leasehold Mortgagee who is the first
Leasehold Mortgagee of record shall be deemed to be the senior Leasehold
Mortgagee and the holder of the Exclusive Leasehold Mortgagee Rights. The
Landlord may rely on a current certification or commitment of the title
insurance company providing title insurance to the Tenant (or if none, a title
insurance company chosen by the Landlord) with respect to the Premises as to
which Leasehold Mortgagee is the first Leasehold Mortgagee of record. All
reasonable costs, including Legal Costs, incurred by the Landlord in connection
with such certification or commitment shall be paid by the Tenant as Additional
Rent. To the extent that there is more than one Leasehold Mortgagee at any time,
all references to “Leasehold Mortgagee” contained in this Lease shall be read in
the context of and subject to the terms of this Section 9.4(f).

17



--------------------------------------------------------------------------------



 



          (g) Modification. No agreement between the Landlord and the Tenant
modifying, canceling or surrendering this Lease shall be effective without the
prior written consent of the Leasehold Mortgagee.
          (h) Merger. No union of the interests of the Landlord and the Tenant
herein shall result in a merger of this Lease with the fee interest.
          9.5. Lending Institutions. A “Lending Institution” shall mean a
national bank, commercial bank, savings bank, savings and loan institution,
trust or insurance company, real estate investment trust, pension, welfare or
retirement fund, conduit lender or investment banking firm or any combination of
the foregoing, or any other institutional, or the like, lender who traditionally
makes loans secured by real estate interests and is authorized to lend money in
the Commonwealth of Massachusetts under Laws, or any other lender approved by
the Landlord, such approval not to be unreasonably withheld.
ARTICLE 10
Assignment and Subletting
          10.1. Subletting. The Tenant may not sublet all or any portion of the
Land without the prior written consent of the Landlord which consent shall not
be unreasonably withheld, conditioned or delayed. If consent to a subletting is
granted, such subletting conditions would include at a minimum, the proviso that
(i) such subletting complies with all of the provisions of this Article 10;
(ii) the sublease with the permitted subtenant is in all respects consistent
with, and in accordance with, this Lease, including without limitation
Section 2.1 hereof and (iii) the following information and documentation is
provided to the Landlord at least thirty (30) days prior to the effective date
of such subletting:

  A.   The name of the proposed subtenant and a copy of the proposed form of
sublease (with a duly executed copy of such sublease to promptly follow upon
execution thereof);     B.   Evidence that the proposed subtenant’s business is
in compliance with the Permitted Uses of the Land;     C.   Certificates of Good
Standing (or certificates of qualification to do business in the Commonwealth of
Massachusetts if such subtenant is a foreign entity) of the proposed subtenant
issued by the Secretary of the Commonwealth of Massachusetts;

          In the event of any subletting of all or any portion of the Premises,
it shall be a condition of any such sublease that the subtenant agree in writing
with the Landlord that the subtenant will not breach, nor cause the Tenant to
breach, any of the provisions of this Lease. Furthermore, any such subletting
shall not relieve the Tenant of its obligations under this Lease. Finally, it
shall be a condition of any such subletting that: (i) each sublease shall be
subject and subordinate to this Lease and the rights of the Landlord hereunder;
(ii) any violation of any provision of this Lease, whether by act or omission by
any subtenant shall be deemed a violation of such provision by the Tenant, it
being the intention and meaning of the parties that the Tenant shall assume and
be liable to the Landlord for any and all acts and omissions of any and all
subtenants with respect to this Lease, provided, that this Lease shall not be
terminated due to default of any subtenant so long as such default does not
constitute or result in an Event of Default under this Lease; (iii) each such
sublease shall provide that in the event this Lease is terminated prior to

18



--------------------------------------------------------------------------------



 



the expiration of such sublease, then at Landlord’s option, the subtenant
thereunder will either attorn to the Landlord and waive any right the subtenant
may have to terminate the sublease, or surrender possession thereunder as a
result of the termination of this Lease, and the sublease shall terminate
simultaneously with the termination or expiration of the Lease; and (iv) subject
to the rights of any Leasehold Mortgagee hereunder, each sublease shall provide
that in the event the subtenant receives a written notice from the Landlord
stating that an Event of Default has occurred under this Lease, the subtenant
shall thereafter be obligated to pay all rentals accruing under such sublease
directly to the Landlord or as the Landlord may direct. No sublease shall affect
the Permitted Uses. Any attempted sublease in violation of the terms of this
Article 10 shall be void. Tenant shall not directly or indirectly collect or
accept any payment of rent under any sublease for any period in excess of thirty
(30) days in advance.
          10.2. Assignment.
          10.2.1 Except as otherwise provided in Article 9 hereof, the Tenant
shall not, directly or indirectly, assign or otherwise transfer its interest
under this Lease without the Landlord’s prior written consent, which may be
withheld or granted in Landlord’s sole and absolute discretion, except as
provided in subsection 10.2.1(c) below.
          (a) In the event that the Tenant obtains Landlord’s consent, it shall
be a condition of any such assignment that: (i) each assignment shall be subject
and subordinate to this Lease and the rights of the Landlord hereunder; and
(ii) any violation of any provision of this Lease, whether by act or omission by
any assignee shall be deemed a violation of such provision by the Tenant, it
being the intention and meaning of the parties that the Tenant shall be liable
to the Landlord jointly with such assignee for any and all acts and omissions of
any and all assignees with respect to this Lease.
          (b) Notwithstanding the foregoing, however, Tenant may assign,
transfer or otherwise alienate its entire interest under this Lease to an entity
which is not a Prohibited Person (as defined in a certain Project Grant
Agreement between the Landlord and the Tenant dated as of November 20, 2007,
attached to this Lease as Exhibit E (the “Project Grant Agreement”)) and (a) is
controlling, controlled by, or under common control with Tenant, (b) is the
assignee under a so-called sale/leaseback transaction pursuant to which the
assignee shall assume all obligations of Tenant hereunder and will remain
jointly and severally liable with the assignee for Tenant’s obligations under
this Lease and whereby Tenant shall be the sole tenant under this Lease, or (c)
acquires, or to which there is transferred, whether by merger or otherwise,
substantially all of the assets of Tenant or to an entity from which, whether by
merger or otherwise, Tenant acquires all or substantially all of the assets of
such entity (each, a “Merger or Acquisition Event”); provided, further, that
promptly after such a Merger or Acquisition Event, Tenant shall notify Landlord
of such event and provide Landlord with sufficient financial information to
enable Landlord to determine that the new entity has the financial capability to
fulfill Tenant’s obligations under this Lease. Within ten (10) days of such
assignment under this Section 10.2.2(c), the Tenant shall execute and deliver to
Landlord an assignment and assumption agreement whereby the successor tenant
assume all obligations of Tenant under this Lease, and agrees with Landlord to
be bound by all of the terms and provisions hereof.
          (c) In the event that the Leasehold Mortgagee holding the Exclusive
Leasehold Mortgagee Rights (as defined in Section 9.4(f)) seeks to exercise its
available remedies under its leasehold mortgage, then, as provided in
Section 9.4(d) hereof, the commencement of such exercise shall be an automatic
exercise by said Leasehold Mortgagee of the Tenant’s option to purchase the
Land, and shall be subject to

19



--------------------------------------------------------------------------------



 



the provisions of Article 23 hereof, including without limitation the execution
and delivery of the Purchase and Sale Agreement as contemplated by Section 23.1.
However, in the event that said Leasehold Mortgagee commences such exercise,
including without limitation the execution and delivery of the Purchase and Sale
Agreement as contemplated by Section 23.1 hereof, but fails to acquire the
Property on the closing date established under the Purchase and Sale Agreement,
and such failure is soley and directly a result of a default by the Seller
beyond any applicable notice and cure period, then annual Base Rent hereunder
shall automatically increase to fair market rent for the Land, determined as
provided in Schedule 9.4(d) hereof, and in such instance the subsequent
assignment to a third party by said Leasehold Mortgagee hereunder shall be
subject to Landlord’s prior written consent, such consent not to be unreasonably
withheld as opposed to a sole discretion standard.
          10.3. Expenses of Landlord. Tenant shall pay all expenses incurred by
the Landlord, including reasonable attorneys’ fees and disbursements, in
connection with any request by the Tenant for consent by the Landlord to
subletting or assignment of this Lease.
ARTICLE 11
Casualty Damage
          11.1. Restoration. In the event of a casualty to the Project, if the
Tenant elects to restore the Project, then Tenant, at Tenant’s sole cost and
expense, and with all due diligence, and without regard to the coverage, amount
or availability of proceeds of any insurance, shall restore, repair, replace or
rebuild the Project to the extent as Tenant shall determine necessary for the
Permitted Uses, subject to receipt of any approvals required to effectuate such
restoration and compliance with the requirements of this Lease. Prior to the
commencement of any such reconstruction, Tenant shall provide the Landlord with
documentation to substantiate funds available to return the Land to a safe and
buildable condition with all structures and other improvements removed from the
Land, unless otherwise elected by the Landlord.
          11.2. Conditions of Work. Except as otherwise provided in this
Article 11, the conditions under which any Work is to be performed and the
method of proceeding with and performing the same shall be governed by all of
the provisions of Article 19.
ARTICLE 12
Eminent Domain and Public Dedication
          12.1. Total, Partial Taking; Termination of Lease. If, during the
Term, there is any taking of all or any part of the Land and the Improvements or
any interest in this Lease by (i) the taking or condemnation by any public or
quasi-public authority, or private corporation or individual having the power of
condemnation (“Condemnor”) of the title to or the possession or use of all or
part of the Land by virtue of eminent domain or for any public or quasi-public
use and (ii) a voluntary sale or transfer by the Landlord to any Condemnor,
either under threat of condemnation or while legal proceedings for condemnation
are pending (“Condemnation”), the rights and obligations of the Landlord and the
Tenant shall be as follows:
          12.1.1 Total Taking.
          If title to the whole or substantially all of the Land and
Improvements shall be taken by Condemnation, this Lease shall terminate and
expire on the date of such Condemnation and the

20



--------------------------------------------------------------------------------



 



Additional Rent reserved shall be apportioned and paid to the date of such
Condemnation, except that, if not reduced or eliminated due to the Tenant
seeking a real estate tax abatement proceeding in accordance with applicable
Laws, the Tenant shall pay the Impositions due as of the date of the
Condemnation, including without limitation any amounts due under the TIF
Agreement up to the date of such Condemnation. There shall be no adjustment or
reapportionment of Base Rent.
          12.1.2 Partial Taking.
          If title to less than the whole or substantially all of the Land and
Improvements shall be taken by Condemnation and the portion of the Land and
Improvements remaining is not of a size to permit the Premises to be used for
the Permitted Uses with the amount of the total compensation, sums or anything
of value awarded, paid or received in a total or a partial Condemnation Award
(an “Award”) available therefor so as to constitute the same economic value and
usefulness as immediately before such Condemnation, the Tenant or the Landlord
may, at their option, terminate this Lease within ninety (90) days after such
condemnation by serving upon the other party at any time within said ninety
(90) day period, a thirty (30) day written notice of such party’s election to so
terminate accompanied by a certificate of such party showing, in detail, that
the remaining portion of the Land and Improvements are not of a size to permit
the Land and Improvements to be used for the Permitted Uses so as to constitute
the same usefulness as immediately before such Condemnation. Upon such
termination, the Tenant shall not be entitled to any abatement or reduction of
Base Rent under this Lease.
          12.1.3 Distribution of Award.
          In the event of a Condemnation and the termination of this Lease, the
Award shall be distributed according to the following priority:
          (a) First, to the Leasehold Mortgagee in the amount of the outstanding
amount under, and all other sums secured by, its Leasehold Mortgage, but only to
the extent that such sums do not exceed the value of the Tenant’s interest in
the Improvements, determined at the time of such condemnation was granted;
          (b) Second, to the Tenant in the amount of its interest in the
Improvements, less any amounts in respect thereof distributed to any leasehold
mortgagee under (a) above;
          (c) Third, to the Landlord and the Tenant in the proportion which the
value of Landlord’s reversionary interest in the Land, and the value of the
Tenant’s leasehold estate hereunder, respectively, bears to the total of the
two, until an amount equal to the value of the Tenant’s leasehold estate less
the amount distributed to its Leasehold Mortgagee under clause (a) above has
been distributed to the Tenant; and
          (d) the balance (if any) of the Award to the Landlord.
          Any payments to be made to the Tenant under the provisions of this
Section 12.1.3 are subject to the condition that no Event of Default, and no
condition or circumstance which with the giving of notice or the passage of time
would constitute an Event of Default hereunder, exists on the Termination Date
and if any such Event of Default or condition or circumstance should then exist,
the amount of said payments due to the Tenant shall be reduced by such amount as
may be reasonably required to remedy any such Event of Default or condition or
circumstance.

21



--------------------------------------------------------------------------------



 



          12.2. Partial Taking — Lease Continues. In the event of a Condemnation
that does not result in a termination of this Lease, the Term of this Lease
shall not be reduced or affected in any way. The Tenant shall, after any such
Partial Taking, and at its sole cost and expense, repair or cause the repair of
any damage caused by such Partial Taking in conformity with the requirements
contained or referred to in Section 11 hereof as to restoration after a
casualty, or at Tenant’s option make the Land safe and buildable, so that the
Land will be in compliance with the standards contained in said Section 11.
(Such repairs or restoration, including any changes and alterations and
including temporary repairs, are referred to in this Section 12.2 as the
“Work”.) Upon completion of such restoration, any remaining portion of the Award
will be paid (i) first, to the Landlord to the extent of the value of the
Landlord’s interest in the Award (based upon the value of the Landlord’s
reversionary interest in the Land as encumbered by this Lease) and
(ii) thereafter to the Tenant. If the cost of the Work exceeds the amount of the
Award, the deficiency shall be paid by the Tenant.
          12.3. Intentionally Deleted.
          12.4. Restoration of the Land. In the event of a Condemnation which
does not result in a termination of this Lease and this Lease is otherwise in
full force and effect, the Tenant, at its sole cost and expense shall proceed
with reasonable diligence and continuously to repair and restore the remaining
part of the Premises to a condition sufficient for the Permitted Uses and so as
to be in compliance with all Laws.
          12.5. Intentionally Deleted.
          12.6. Intentionally Deleted
          12.7. Abatement of Base Rent. There shall be no adjustment or
abatement of Base Rent as a result of a Condemnation.
          12.8. Temporary Taking. If the whole or any part of the Land or of the
Tenant’s interest in this Lease shall be taken by Condemnation for a temporary
use or occupancy, the Term shall not be reduced or affected in any way and the
Tenant shall be liable for all obligations under this Lease, including the
payment of the Base Rent and Additional Rent, without reduction or abatement, in
the manner and at the times herein specified and, except only to the extent that
the Tenant is prevented from so doing pursuant to the terms of the order of the
Condemnation, the Tenant shall continue to perform and observe all of the other
covenants and agreements hereof as though such Condemnation had not occurred. In
the event of any such Condemnation for a temporary use or occupancy, the Tenant
shall be entitled to receive the entire amount of any Award whether such Award
is paid by way of damages, rent or otherwise, unless such period of temporary
use or occupancy shall extend beyond the Term in which case such Award, after
payment to the Landlord therefrom of the estimated cost of restoration of the
Land to the extent that the Award is intended to compensate for damages to the
Land (unless the Tenant restores the Land in which event such portion of the
Award attributable to the cost of restoration shall be the property of the
Tenant), shall be apportioned by the Landlord and the Tenant as of the
termination date in the same ratio that the part of the entire period for which
such compensation is made falling before the termination date and that part
falling after, bear to such entire period.
          12.9. Rights of Participation. Each party shall have the right, at its
own expense, to appear in a Condemnation proceeding and to participate in any
and all hearings and trials.

22



--------------------------------------------------------------------------------



 



          12.10. Notice of Proceeding. In the event Landlord or Tenant shall
receive notice of any proposed or pending Condemnation affecting the Land, the
party receiving such notice shall promptly notify the other party of the receipt
and contents thereof.
ARTICLE 13
Intentionally Omitted
ARTICLE 14
No Broker Representation
          The Tenant represents and warrants to the Landlord that the Tenant has
not dealt with any broker or other person who might be entitled to a commission
or similar fee in connection with this Lease or any transaction contemplated
hereby or referred to herein. The Tenant hereby agrees to indemnify the Landlord
and to hold it harmless from and against any and all loss, liability, claim,
cost or expense (including Legal Costs) arising from a breach of the aforesaid
representation of the Tenant.
          The Landlord represents and warrants to the Tenant that the Landlord
has not dealt with any broker or other person who might be entitled to a
commission or similar fee in connection with this Lease or any transaction
contemplated hereby or referred to herein. The Landlord hereby agrees to
indemnify the Tenant and to hold it harmless from and against any and all loss,
liability, claim, cost or expense (including Legal Costs) arising from a breach
of the aforesaid representation of the Landlord.
ARTICLE 15
Quiet Enjoyment
          The Landlord agrees that if Tenant shall pay the Base Rent and
Additional Rent and perform, fulfill and observe the other obligations and
liabilities of Tenant herein, subject to Tenant’s available notice and cure
rights hereunder, Tenant shall peacefully and quietly have, hold and enjoy the
Land without any manner of hindrance or molestation by the Landlord or anyone
lawfully claiming by, through or under the Landlord, subject to all of the
provisions of this Lease.
ARTICLE 16
End of Term
          Upon the expiration or other termination of this Lease, including
without limitation pursuant to the Tenant’s Termination Option (as defined in
Article 1.2 hereof), Tenant shall quit and surrender to the Landlord the Land,
and Tenant shall demolish all buildings, structures and fixtures on the Land and
shall return the Land free of all buildings, structures and other improvements
and in a safe and buildable condition; provided however that the Landlord shall
have the option of requiring, within ninety (90) days prior to the end of the
term of this Lease or within fifteen (15) days prior to any unscheduled
termination of this Lease, that the Tenant surrender the Land with all
buildings, structures and other improvements thereon, broom clean, in good order
and condition, and Tenant shall remove all of its movable personal property
therefrom, including all equipment specific to the Permitted Uses by the Tenant.
Notwithstanding anything to the contrary in this Article, the Tenant shall be
required to remove all tanks located on the Land.

23



--------------------------------------------------------------------------------



 



ARTICLE 17
Default
          17.1. Events of Default. An “Event of Default” shall occur: (a) if the
Tenant shall neglect or fail to perform any of the monetary covenants, terms and
provisions contained in this Lease on Tenant’s part to be performed or observed
as of the due date therefor; provided however that an Event of Default shall not
be deemed to have occurred until thirty (30) days after the Tenant shall have
received notice from the Landlord that such monetary covenant, term or provision
has not been complied with and continues uncured after the expiration of such
thirty (30) day period, or (b) if a default be made by Tenant in the performance
or observance of any of the covenants, terms or provisions contained in
Sections 10.1 or 10.2 and such default is not cured within thirty (30) days
after the Tenant shall have received notice from the Landlord that such
covenant, term or condition has not been complied with, or (c) if the Tenant
shall neglect or fail to perform its obligations under Article 5 to effect,
maintain or renew any insurance coverages provided for in Article 5 within three
(3) business days after receipt of notice of default from the Landlord, or
(d) if the Tenant shall neglect or fail to perform any of the other non-monetary
covenants, terms or provisions contained in this Lease on the Tenant’s part to
be performed or observed within thirty (30) days after receipt of notice of
default from the Landlord, or such additional time beyond said 30-day period
after receipt of notice of default from the Landlord, as may be reasonably
required to correct any non-monetary default, provided, in connection with any
cure period exceeding thirty (30) days, that the Tenant is diligently and
continuously pursuing a timely cure for such non-monetary default and such
non-monetary default is of a nature which is susceptible of cure and is not of a
nature which could result in criminal sanctions or a forfeiture of the
Landlord’s interest in the Land and does not constitute a threat to public
health or safety as reasonably determined by the Landlord which has not been
addressed by the Tenant securing the Land and making the Land safe such that, in
the Landlord’s judgment reasonably exercised, no such threat exists, provided
however that in the event that the Landlord has determined that such threat to
public health or safety exists at the Land and the Tenant claims that such
threat cannot be addressed and rectified by the Tenant because of the existence
of an event constituting Force Majeure affecting only the Tenant, then the
Tenant shall notify the Landlord of same and the Landlord shall then have the
right, but not the obligation, to address and rectify such threat, with the
costs thereof, including Legal Costs, to be paid by the Tenant in advance or
(e) if Tenant’s estate shall be sold upon execution or if Tenant shall be
adjudicated bankrupt or insolvent, or if a receiver, trustee, or liquidating
officer shall be appointed with respect to the Land and is not discharged within
ninety (90) days after appointment, or if Tenant shall make an assignment for
the benefit of its creditors by trust mortgage, or otherwise, or if Tenant shall
file a voluntary petition in bankruptcy or insolvency under any bankruptcy or
insolvency law now in force or hereafter enacted (Federal, State, or otherwise),
or if any such petition shall be filed involuntarily against Tenant and if such
petition shall not be discharged within ninety (90) days after its filing.
          17.2. Indemnity and Hold Harmless Provision. If an Event of Default
shall occur, without limiting any other rights or remedies the Landlord may have
at law or in equity (the Landlord expressly reserving the right to injunctive
relief and/or specific performance) or under this Lease, the Tenant shall
indemnify and hold the Landlord harmless from all loss of Base Rent, Additional
Rent, damages, costs (including Legal Costs), and expenses which the Landlord
may incur from time to time by reason of the occurrence of the Event of Default,
together with interest on any unpaid rent at an annual rate which shall be as
provided in Section 22.10 hereof from the date on which the same shall be first
due and payable, upon demand of the Landlord until the date paid.

24



--------------------------------------------------------------------------------



 



          17.3. Landlord’s Right to Repossess. Subject to the rights of any
Leasehold Mortgagee specified in Sections 9.4 (a) and (c) hereof (provided that
such Leasehold Mortgagee has complied with all of its obligations under this
Lease), should any Event of Default occur, then, notwithstanding any former
breach of covenant or waiver of the benefit hereof or consent in a former
instance, the Landlord lawfully may, in addition to any and all rights and
remedies otherwise available to the Landlord at law, in equity, and under this
Lease, all of which are cumulative, and which the Landlord expressly reserves,
and which may be exercised by Landlord sequentially or concurrently in any
order, immediately or at any time thereafter, and without demand or notice,
enter into and upon the Land or any part thereof in the name of the whole and
repossess the same as of the Landlord’s former estate, and expel the Tenant and
those claiming through or under it and remove its or their effects (forcibly if
necessary) without being deemed guilty of any manner of trespass, and without
prejudice to any rights or remedies which might otherwise be used for arrears of
Additional Rent or preceding breach of covenant and/or the Landlord may send
written notice to Tenant terminating the Term of this Lease; and upon the first
of such notice of termination, the Term of this Lease shall terminate. The
Tenant covenants and agrees, notwithstanding any termination of this Lease as
aforesaid or any entry or reentry by the Landlord, whether by summary
proceedings, termination or otherwise, that the Tenant shall be and remain
liable for Base Rent paid to the Landlord under this Lease (and there shall be
no abatement or refund of any portion of the Base Rent) and the Additional Rent
and other charges reserved as they would, under the terms of this Lease, become
due if this Lease had not been terminated or if Landlord had not entered or
re-entered as aforesaid, and whether the Land be re-let or remain vacant, in
whole or in part, or for a period less than the remainder of the Term, and for
the whole thereof. The Landlord shall have no obligation to re-let the Land and
shall have no obligation to mitigate damages upon the occurrence of an Event of
Default hereunder. Any such re-letting of the Land by the Landlord shall be for
the benefit of the Landlord.
ARTICLE 18
As Is Delivery Of The Land
The Tenant acknowledges that Tenant is accepting the Land in its AS IS
condition, without warranty or representation of any kind by the Landlord.
ARTICLE 19
Design and Construction of Initial Improvements
          19.1. Compliance with Permits, Etc.; Soil Management Plan; Definition
of “Initial Improvements”. All Initial Improvements and any Optional
Improvements (as hereinafter defined in Section 20) to the Land and any future
changes thereto shall be in conformity with this Lease, including all applicable
Laws, and in conformity with all of the schematic plans and approvals of the
DEC, including without limitation the Unified Permit, and any other relevant
permitting authority, and the design approval requirements under the Barnum Road
Master Plan dated October 25, 2001. Under no circumstances shall soil be removed
from the Land without the prior approval of the Landlord, such approval not to
be to be unreasonably withheld or delayed. Any soil to be removed from the Land
must be characterized in accordance with the General Excavated Soil Management
Plans, Devens, Massachusetts, prepared by Haley & Aldrich, Inc. (November 1996),
as amended in March 2000, prior to removal, as well as any applicable
Environmental Law, and Landlord’s policies and procedures of general
applicability regarding UXO screening, prior to removal. The Tenant shall first
offer any clean soil to Landlord, for no consideration. Landlord shall be
responsible for removing the stock piled clean

25



--------------------------------------------------------------------------------



 



soil at Landlord’s sole cost and expense, within a reasonable amount of time
after receipt of notice from Tenant of the availability of the stock piled soil
and verification that the soil is in fact clean under the Massachusetts
Contingency Plan (310 CMR 40.000). In the event that the Landlord does not
desire the clean soil, Tenant shall remove the soil at its sole cost and
expense. Clean soils shall be defined for purposes of this paragraph as soils
that do not contain Oil or Hazardous Materials (as that term is defined in the
MCP) at or above Method 1, S-1 standards. Without limiting the effect of any
other provision of this Lease, Tenant shall and hereby does agree to indemnify,
defend and hold harmless Landlord against any and all damage, cost, expense,
claim, action or liability arising from or relating to the removal any soil from
the Land and any contamination caused by Tenant’s contractors or agents,
removal, transportation and/or disposal of the soils. “Initial Improvements”
shall mean the construction of the first phase of a facility for the design,
manufacture and assembly of products for renewable energy technologies and
related functions including research and development, warehousing and
administration as well as associated parking, driveways, storage areas, loading
bays and site utilities, subject to and in compliance with the Unified Permit,
but not including improvements to be constructed or installed on the Land which
shall be Optional Improvements under Article 20 hereof.
          19.2. Permits; Due Diligence. It shall be the Tenant’s responsibility
to obtain and pay for any and all permits, inspections, and local approvals
(including the construction permits and the building permit) necessary to
construct the Initial Improvements in accordance with applicable Laws, and any
other alterations or improvements permitted by this Lease and necessary to use
the Land and the Initial Improvements. If requested by the Tenant, the Landlord
shall cooperate with the Tenant in all reasonable respects at no cost to the
Landlord necessary to authorize the Tenant to apply for such permits,
inspections and local approvals, and the Landlord shall not be required to incur
any costs or any other liability in connection therewith.
          19.3. Contracts for Construction of Initial Improvements. As used in
this Article, the term “contractor” shall mean any person or entity who provides
labor and/or materials for the construction, repair, restoration or
rehabilitation of any portion of the Land or Initial Improvements, whether or
not paid by the Tenant, but excluding third-party materials suppliers.
          The Tenant shall select one or more qualified contractors to construct
the Initial Improvements, which contractor shall be subject to the approval of
the Landlord, such approval not to be unreasonably withheld, delayed or
conditioned, at least ten (10) business days prior to the commencement of any
construction in the Land. The Landlord approves Turner Construction Company. The
Tenant shall provide the Landlord with such documentation as is reasonably
satisfactory confirming that the Tenant has the funds available to construct any
such Initial Improvements and a copy of the construction contract for the
Initial Improvements reflecting the relevant terms thereof, including the costs
to construct the Initial Improvements.
          19.4. General Provisions Governing Construction of Initial
Improvements.
          (a) No contractor shall commence construction of any Initial
Improvement until the building permit and all other permits, certificates, and
approvals required by Laws for the commencement of such construction have been
issued and remain in effect.
          (b) Once commenced, the construction of each of the Initial
Improvements shall be prosecuted continuously and with diligence, subject to the
provisions of Section 19.8 with

26



--------------------------------------------------------------------------------



 



respect to Force Majeure to the extent that the Tenant is prevented by
circumstances beyond its control from exercising its rights of self-help with
respect thereto.
          (c) When any construction of Initial Improvements is in progress, the
Tenant shall require its contractors to maintain (i) worker’s compensation
insurance in the amounts required by Laws (or reasonably comparable insurance if
such insurance is no longer available), (ii) builder’s risk (or such reasonably
comparable insurance) insurance on an “all risk” basis (including collapse)
insuring against casualty to such construction for full replacement value of the
work performed and the equipment, supplies and materials furnished and stored,
unless such insurance coverage is provided under policies carried by the Tenant,
(iii) automobile liability in the minimum amounts required by Laws, and
(iv) public liability insurance within limits in an amount reasonably
satisfactory to the Landlord as indicated by the Landlord from time to time in
writing, but in no event less than $2,000,000, and including personal property,
fire and extended risk. All such insurance in (iii) and (iv) shall name the
Landlord as an Additional Insured thereunder.
          (d) During any construction of Initial Improvements, the Tenant shall
comply at all times with the provisions of Schedule 1.2 hereof.
          19.5. Time for Commencement and Completion of Initial Improvements;
Conditions Precedent to Commencement of Construction. Notwithstanding any
provision of this Lease, including any applicable cure period for a default or
Force Majeure, construction of the Initial Improvements shall be completed in
accordance with applicable Laws, including the State Building Code and a
Certificate of Occupancy issued by the appropriate Governmental Authority upon
final completion thereof. The Tenant shall commence construction of the Initial
Improvements within sixty (60) days of the Commencement Date and shall complete
construction of the Initial Improvements with all reasonable diligence by within
twenty-four (24) months of the date hereof. Upon the request of the Landlord,
the Tenant shall keep the Landlord apprised of the progress of the Initial
Improvements from time to time. Notwithstanding the foregoing, the Tenant shall
not commence construction of the Initial Improvements until the following
conditions have been met, to the satisfaction of the Landlord:
          (a) No Event of Default by the Tenant then exists hereunder;
          (b) The Tenant shall have complied in all material respects with all
applicable Laws, and in conformity with all of the schematic plans and approvals
of the DEC, including without limitation the Unified Permit, and the design
approval all as more fully detailed on Schedule 19 and shall have obtained all
other permits and approvals necessary for the commencement of construction and
all appeal periods with respect thereto shall have expired without appeal
(collectively, the “Phase I Permits”);
          (c) The Tenant shall have delivered to the Landlord, as assurance that
the construction of the Initial Improvements will be fully completed and paid
for in accordance with the Phase I Permits the following: (i) copies of a
fully-executed guaranteed maximum price contract for the construction of the
Initial Improvements; (ii) a sources and uses schedule (or such other evidence
as may be satisfactory to the Landlord in its sole and absolute discretion)
demonstrating the availability of sufficient funds to construct the Initial
Improvements; and (iii) payment and performance bonds of the general contractor
(or such other evidence as may be acceptable to the Landlord in its sole and
absolute discretion

27



--------------------------------------------------------------------------------



 



assuring the full payment for and completion of the construction of the Initial
Improvements; and
          (d) All other documents, agreements, affidavits and certifications
required to be executed and delivered by the Landlord, the tenant, any
governmental agency or any third party, in connection with this Lease, the
Project Grant Agreement, the TIF Agreement and the transaction contemplated
thereby shall have been fully executed in a form satisfactory to the Landlord
and delivered.
     19.6. Force Majeure. “Force Majeure” as used herein shall have the meaning
given to such term in Section 22.15 hereof.
     19.7. Substantial Completion. “Substantial Completion” shall be deemed to
have occurred when construction of the building and site improvements as
provided for under the Unified Permit for the first phase of the Project or
other applicable approvals has been completed such that all buildings and
related infrastructure and site work have been completed (except to the extent
of landscaping and similar items that are subject to seasonal conditions and
excluding all interior fixtures and equipment), and all completion certificates
or similar documentation required under any approval have been issued by the
appropriate Governmental Authority.
19.8. Signage. The Tenant shall seek and receive the prior written approval of
the Landlord and the DEC prior to erecting any signs of any size on the exterior
of any Improvements on the Land. Upon the Expiration Date or earlier termination
of the Lease, the Tenant shall remove, at its sole expense, any signs erected by
the Tenant. The Tenant shall, in addition, be required to comply with all other
applicable Laws relating to the erection and approval of signs.
ARTICLE 20
Alterations and Optional Improvements; No Landlord Obligations to Make Initial
Improvements or Optional Improvements
     20.1. Conditions for Making Tenant Alterations and Optional Improvements.
The Tenant shall have the right to make alterations, additions and changes to
the Land, provided that same are consistent with the Tenant’s ability to operate
the Land for the Permitted Uses (collectively “Optional Improvements”), on the
following terms and conditions:
          (a) Except for Optional Improvements which (i) cost less than $100,000
(subject to adjustment as provided in Section 11.1 hereof), or (ii) do not
involve significant structural, mechanical or electrical alterations or
alterations that would be subject to Design Review as set forth in Schedule 19,
whether or not such threshold cost is exceeded, such as the re-arrangement of
internal walls of the Initial Improvements, the Tenant shall not undertake
construction of any Optional Improvement, including the demolition, erection,
addition or material alteration of any building or structure, roadway, walkway,
utility, sewer or drain main, exterior sign, parking area, or landscaped area,
without furnishing to the Landlord any construction plans prepared by or on
behalf of the Tenant in connection with such Optional Improvements, together
with a project certificate reasonably acceptable to the Landlord from an
architect or engineer overseeing the construction of such improvements (the
“Project Certificate”) that such Optional Improvements are in full compliance
with Laws, including the then applicable zoning laws of the DEC.

28



--------------------------------------------------------------------------------



 



          (b) The provisions of Sections 19.1, 19.2, 19.3, 19.4 19.5 (except
only for the specific time limits provided therein with respect to commencement
and completion of construction of the Optional Improvements), 19.6 and 19.8 of
this Lease shall apply with full force and effect to the design and construction
of any Optional Improvement undertaken pursuant to this Article 20.
          (c) The Landlord shall have no obligations, responsibilities,
liabilities or duties whatsoever with respect to the design, construction,
maintenance, repair, management, insurance, safety, alteration or care or
compliance with Laws of any of the Initial Improvements or Optional Improvements
or the Land generally, including without limitation the building and other
improvements located on the Land as of the date hereof, the responsibility for
which the Tenant hereby expressly assumes.
          (d) To the extent that the Tenant decides to design and construct
Optional Improvements on Lot 2 consisting of a so-called “Tank Farm” and related
infrastructure (collectively, the “Tank Farm Improvements”), in addition to all
of the permitting requirements imposed under Articles 19 and 20 and otherwise
hereunder, the Tenant acknowledges and agrees that Tenant shall relocate and
reconstruct the access road and trail system lying south of the Land to a
location approved in advance by the Landlord, and shall comply with all
requirements of the applicable unified permit, including without limitation
design review and screening requirements.
          (e) The Landlord acknowledges it has approved the so-called second
phase of the Project as identified in the Unified Permit.
ARTICLE 21
Ownership of Improvements
          At all times during the Term, (i) the Landlord shall continue to have
title to the Land and (ii) the Tenant shall have title to all improvements
constructed by the Tenant upon the Land, subject to the provisions of this Lease
upon termination thereof. Upon the Expiration Date or earlier termination of
this Lease, the Tenant shall execute and deliver to the Landlord, unless the
Landlord has requested and the Tenant has completed demolition of the
Improvements, or Tenant is otherwise required to demolish the Improvements in
accordance with Article 16 hereof, a bill of sale for all the Improvements and
fixtures then existing on the Land and owned by the Tenant, in form for filing
with the Registry. Upon the Expiration Date or a termination of this Lease prior
to the Expiration Date, the Landlord shall have the right to file a certificate
with the Registry to the effect that this Lease has expired or terminated in
accordance with its terms and such Certificate shall forever estop the Tenant
under this Lease or at law or in equity from asserting any rights of the Tenant
hereunder and upon the filing of such Certificate, full title to the
Improvements then existing on the Land shall automatically, without more, vest
in the Landlord.
ARTICLE 22
Miscellaneous Provisions
          22.1. Nondiscrimination.

29



--------------------------------------------------------------------------------



 



          (a) Tenant shall not discriminate against any qualified employee,
applicant for employment, subcontractor or any person or firm seeking to provide
goods or services to the Tenant, nor shall Tenant deny any person access to the
Premises or to any activities or programs carried out pursuant to this Lease
because of the race, color, national origin, ancestry, age, sex, religion,
physical or mental handicap, or sexual orientation. The Tenant shall comply with
all applicable federal and state statutes, rules and regulations prohibiting
discrimination in employment.
          (b) Tenant shall give consideration to the extent practicable to
encouraging recruitment of minorities, women, disabled persons and Vietnam-era
veterans for the Project.
          (c) Tenant shall give consideration to the extent practicable to
contacting, encouraging and utilizing minority- and women-owned business
enterprises in the procurement of materials and equipment for the Project.
          22.2. Intentionally Deleted.
          22.3. The Landlord’s Liability; The Tenant’s Liability. No official,
employee or consultant of the Landlord shall be personally liable to the Tenant
or to any successor in interest or person claiming through or under the Tenant
in the event of any default or breach of this Lease, or for any amount which may
become due or on any claim, cause or obligations whatsoever under the terms of
this Lease. All claims against the Landlord shall be governed by the provisions
of this Lease. No officer, director, or employee of the Tenant shall be
personally liable to the Landlord or to any successor Landlord in the event of
any default or breach of this Lease, or for any amount which may become due or
on any claim, cause or obligations whatsoever under the terms of this Lease.
          22.4. Status Report. The Landlord and the Tenant agree at any time and
from time to time, upon not less than fifteen (15) business days prior written
request by the other, to execute, acknowledge and deliver to the other a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified, and stating the modifications), that either under the
Lease there is no default and no event has occurred which, with the passage of
time or the giving of notice or both, would constitute a default, or that a
default exists under this Lease and specifying the nature thereof, the dates to
which the Base Rent and other charges have been paid in advance, and such
additional items as a prospective subtenant or leasehold mortgagee or any
prospective assignee of the Tenant or of any subtenant, subleasehold mortgagee
or leasehold mortgagee may reasonably require. It is intended that any such
statement delivered pursuant to this Section 22.4 may be relied upon by any
prospective subtenant or leasehold mortgagee or any prospective assignee of the
Tenant or any subtenant or leasehold mortgagee.
          22.5. Provisions Binding. The term “Landlord” wherever used in this
Lease shall be deemed to mean the body politic, or the corporation, persons or
other legal entity holding the rights of the Landlord under this Lease at the
time in question, and it is understood and agreed that the covenants and
agreements contained herein shall be binding upon the Landlord and its
successors only with respect to breaches occurring during the Landlord’s and the
Landlord’s successors’ respective ownership of the entire interest of the
Landlord hereunder. The term “Tenant” wherever used in this Lease shall be
deemed to mean the limited liability company, corporation, persons or other
legal entity holding the rights of the Tenant under this Lease at the time in
question.

30



--------------------------------------------------------------------------------



 



          The Tenant specifically agrees that any recovery to it under this
Lease shall be limited to a maximum amount equal to the value of the Landlord’s
interest in the Land. In any event it is specifically agreed that neither the
Landlord nor its constituent agencies or other divisions shall ever be liable to
the Tenant for any such judgment in excess of such maximum amount, and in no
event shall the Landlord or its constituent agencies or other divisions ever be
liable to the Tenant for indirect or consequential damages.
          Except as set forth above, all of the covenants, agreements,
stipulations, provisions, conditions, options and obligations herein expressed
and set forth shall be considered as running with the Land and shall (unless
herein otherwise specifically provided) extend to, bind and inure to the benefit
of, as the case may require, the successors and assigns of the Landlord and the
Tenant, respectively, or their successors in interest, as fully as if such words
were written whenever reference to the Landlord and the Tenant occur in this
Lease. The reference contained to successors and assigns of Tenant is not
intended to include subtenants or to constitute a consent to an assignment by
Tenant not otherwise permitted hereunder. In no event shall the Landlord or the
Tenant be liable to the other for indirect or consequential damages under this
Lease.
          22.6. Invalidity of Particular Provisions. If any term or provision of
this Lease or the application thereof to any person or circumstance shall be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and shall be enforceable to the fullest
extent permitted by law.
          22.7. Filing of a Memorandum of Lease . Both the Landlord and the
Tenant consent to the filing of a Memorandum of Lease with respect to this Lease
with the Registry of Deeds, substantially in the form of Exhibit F (the
“Memorandum of Lease”).
          22.8. Waiver. No failure by Landlord or Tenant to insist upon the
strict performance of any provisions, condition or agreement contained in this
Lease, to be performed by the other, shall ever be deemed to be a waiver of such
provisions as to any subsequent event constituting nonperformance or observance
by such party. All waivers shall be in writing, contain the word “waiver”, and
specifically identify the obligation or other provision of this Lease being
waived in order to be effective.
          22.9. Landlord’s Right of Self-Help. As an additional alternative
remedy to the other remedies provided for in this Lease, the Landlord shall have
the right (but not the obligation) to cure any Event of Default for and on
behalf of the Tenant (a) relating to the Tenant’s obligations regarding
insurance, maintenance, repair and use of the Land, or (b) relating to the
obligations of the Tenant to comply with Laws, including, without limitation,
such Laws as are applicable to Hazardous Materials, or (c) relating to the
obligations of the Tenant to discharge liens (or bond off such liens or
otherwise remove them of record), if such default, if not promptly cured,
results, or can reasonably be anticipated to result, in a dangerous, unhealthy
or unsafe condition at the Land, or in a forfeiture, condemnation or loss of the
interest of the Landlord in the Land, provided however that the Landlord’s right
of self-help shall not be exercised by the Landlord prior to providing the
Tenant with an additional notice of the Landlord’s intention to exercise its
right of self-help and, so long as the Landlord has determined that there is no
imminent threat to public health or safety, providing the Tenant with an
additional cure period, not to exceed seven (7) days. Expenses of the Landlord
incurred in exercising its rights under this Section 22.9, shall be Additional
Rent hereunder. The Landlord shall not incur any liability as a result of any
exercise of the rights under this Section 22.9, and the Tenant shall indemnify
and hold the Landlord

31



--------------------------------------------------------------------------------



 



harmless from all costs, claims, losses and liabilities in any way relating to
the same, including “Legal Costs” as hereinafter defined in Section 22.17. Any
amount payable by the Tenant to the Landlord pursuant to the provisions of this
Section 22.9 shall be paid within thirty (30) days of receipt of a bill for such
amount from Landlord.
          22.10. Interest. All payments becoming due under this Lease and not
paid when due shall bear interest from the applicable due date until received by
Landlord at the lesser of: (i) four percent (4%) per annum above the base rate
announced from time to time by Bank of America (or in the event that such bank
ceases to exist to issue such a rate, a comparable rate of a comparable
financial institution); or (ii) the maximum annual amount permitted by
applicable Law.
          22.11. Amendments. All negotiations, considerations, representations
and understandings among the Landlord and the Tenant are incorporated herein and
may be modified or altered only by agreement in writing between the Landlord and
the Tenant.
          22.12. Governing Law. This Lease shall be governed exclusively by the
provisions hereof and by the substantive laws of The Commonwealth of
Massachusetts, without reference to its conflict of laws provisions.
          22.13. Notices. Any notice or other communication required or
permitted hereunder, shall be given in writing and delivered by hand, by
overnight courier (including Federal Express and similar recognized overnight
delivery services) or by express mail or certified mail-return receipt
requested, and shall be deemed given or made upon the earlier of (i) actual
receipt or actual refusal of the addressee to accept delivery of such notice or
communication (ii) the date of deposit with any such overnight courier, all
charges prepaid, or (iii) the day same is deposited in the mails, all charges
prepaid, addressed as set forth below, or at any other address that such party
may hereafter specify from time to time in writing.

     
If to the Landlord:
  Massachusetts Development Finance Agency
 
  160 Federal Street 
 
  Boston, MA 02110
 
  Attn.: General Counsel
 
   
With a copy to:
  Diane M. McDermott, Esq.
 
  McCarter & English, LLP
 
  265 Franklin Street 
 
  Boston, MA 02110
 
   
If to the Tenant:
  Evergreen Solar, Inc.
 
  138 Bartlett Street 
 
  Marlborough, MA 01752
 
  Attn: Richard Chleboski, Vice President
 
   
With a copy to:
  Goodwin Procter, LLP
 
  53 State Street 
 
  Exchange Place

32



--------------------------------------------------------------------------------



 



     
 
  Boston, MA 02109
 
  Attn: R.J. Lyman, Esquire
 
            Eric Labbe, Esquire

          Wherever in this Lease notice or requests to Landlord must be given in
accordance with Section 22.13 and a response is required with a specified period
of the envelopes containing the notice or request shall bear on the outside
thereof, and the first page of such notice at the top of such page, the
following legend, printed in bold-face type in a font of at least 14 points in
size:
NOTICE
THIS NOTICE REQUIRES REPLY.
WITHIN [ ] DAYS with the blank in such legend filled in with the number of days
for notice or request referred to in the applicable Section of this Lease, as
appropriate.
          22.14. Intentionally Deleted.
          22.15. Force Majeure. In any case where the Tenant is required to do
any act other than the payment of money, delays caused by or resulting from Acts
of God, war, civil commotion, fire, flood or other casualty, strikes,
unavailability of materials or equipment, unusually severe weather or other
causes beyond the reasonable control of the Tenant shall not be counted in
determining the time when the performance of such act must be completed.
          22.16. Survival of Certain Provisions. Notwithstanding any provision
herein to the contrary, the provisions of Section 5.4, Section 9.4(d); Article 3
and Article 8 herein shall survive the expiration or earlier termination of this
Lease.
          22.17. “Legal Costs” Defined. In the event that the Landlord chooses
to be represented by counsel in its sole discretion, the Tenant’s
indemnification and reimbursement responsibilities under any provision of this
Lease, whether incurred in connection with a litigation matter or any other
legal matter, shall include all court and litigation costs and alternative
dispute resolution costs borne by the Landlord and reasonable legal fees, court
and litigation costs and alternative dispute resolution costs and expenses
charged by private counsel employed by the Landlord, all of which costs and
expenses shall be defined herein collectively as “Legal Costs”.
ARTICLE 23
Tenant’s Option to Purchase
          23.1. Grant of Option; Option Period.
          (a) Landlord hereby grants to Tenant the option to purchase the Land
upon the terms and conditions set forth herein (the “Option”):
          (b) The Term of this Option is for a period commencing upon execution
hereof and terminating upon the expiration of the Initial Term of the Lease (the
“Option Period”), as same may be sooner terminated in accordance with the
express provisions of this Article 23 or by agreement of the parties. The last
day of the Option Period is hereby defined to be the “Option Expiration Date”.
If Tenant does not exercise the Option during the Option Period, this Option
Agreement shall terminate upon the

33



--------------------------------------------------------------------------------



 



expiration of the Initial Term. Provided that the Tenant has timely exercised
the Option during the Option Period, the Tenant shall have the right to remain
in possession of the Land upon the expiration of the Initial Term subject to the
terms and provisions of this Lease as then in effect and subject to compliance
with the provisions of the Purchase and Sale Agreement attached hereto as
Exhibit G (the “Purchase Agreement”).
          23.2. Purchase Notice and Deposit. Tenant may, subject to the terms
and conditions hereof, exercise the Option in respect of the Land by delivering
notice (the “Purchase Notice”), in writing to Landlord at the address set forth
above, or at such other address as Landlord has provided to Tenant by written
notice, at anytime during the Option Period. The Purchase Notice shall set forth
the closing date, such date to be not later than ninety (90) days nor earlier
than sixty (60) days after the date of such Purchase Notice, subject to
extensions and/or earlier dates of closing as provided in the Purchase
Agreement. Within thirty (30) days after delivery of the Purchase Notice,
Landlord and Tenant shall work with each other in good faith to finalize the
terms of and execute the Purchase Agreement, substantially in the form of
Exhibit G hereto, modified to complete the relevant portions of such Purchase
Agreement to reflect the specific terms of the Option exercise, and shall
simultaneously with the execution of said Purchase Agreement deposit the amount
of five percent (5%) of the then established Purchase Price (hereinafter
defined) for the Land to be purchased, said deposit to be made in cash, by wire
transfer or certified or cashier’s check (the “Purchase Deposit”) in escrow with
the Boston, Massachusetts office of Tenant’s nationally recognized title
insurance company (the “Escrow Agent”), all subject to the provisions of this
Article 23 and in accordance with the terms of the Purchase Agreement (and all
references in this Option Agreement to the Purchase Deposit shall include any
interest earned thereon) and an escrow agreement reasonably acceptable to
Landlord and Tenant.
          23.3. Purchase Price.
          The purchase price (the “Purchase Price”) for the Land if the Option
is exercised shall be determined as follows:
          (a) The Purchase Price for the Tenant’s purchase of the Land in effect
from the Commencement Date of this Lease through and including the fifth (5th)
anniversary of the Commencement Date shall be $2,760,000.
          (b) From and after the fifth (5th) anniversary of the Commencement
Date, the Purchase Price shall be the Purchase Price determined in accordance
with the procedures noted in Schedule 23.3 hereof, PROVIDED, HOWEVER, the
Purchase Price shall never be lower than the sum set forth in Section 23.3(a).
          23.4. Negative Covenant in Deed to the Land. In the event that the
Tenant exercises the Option, then the Deed to the Land shall contain a negative
covenant to the effect that if the Tenant sells the Land, the Tenant shall be
required to repay to Landlord the proceeds then due under the grant issued by it
pursuant to the Project Grant Agreement. The Deed shall also include appurtenant
easement rights necessary for the Tenant to comply with its ongoing obligations
under Article 20 regarding the Tank Farm Improvements to the extent that Tenant
constructed or intends to construct the Tank Farm Improvements.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY. — SIGNATURES APPEAR ON FOLLOWING
PAGE.]

34



--------------------------------------------------------------------------------



 



     WITNESS the execution hereof, under seal, in any number of counterpart
copies, each of which counterpart copies shall be deemed an original for all
purposes, as of the day and year first above written.

                                  MASSACHUSETTS DEVELOPMENT FINANCE AGENCY    
 
                   
Witness:
  /s/ Richard W. Holtz
 
      By:   /s/ Robert L. Culver
 
Robert L. Culver, President and C.E.O. Executive Officer    
 
                                EVERGREEN SOLAR, INC.    
 
                   
Witness:
  /s/ Satvinder K. Dhami
 
      By:   /s/ Richard Chleboski
 
Richard Chleboski, Vice President    
 
                    APPROVED AS TO FORM:                
 
                    MASSACHUSETTS DEVELOPMENT FINANCE
AGENCY                
 
                   
By:
  /s/ Richard W. Holtz
 
                    Richard W. Holtz, General Counsel            

35



--------------------------------------------------------------------------------



 



GLOSSARY OF DEFINED TERMS
“Additional Rent” is defined in Section 3.5
“Advance Notice of Assignment” is defined in Section 10.2
“Appurtenant Easements” is defined in Section 1.1
“Army” is defined in Section 8.5
“Army Deed” is defined in Section 8.5
“Assignment and Assumption Agreement” is defined in Section 10.2
“Award” is defined in subsection 12.1.2
“Base Rent” is defined in Section 3.1
“Commencement Date” is defined in Section 1.3
“Condemnation” is defined in Section 12.1
“Condemnor” is defined in Section 12.1
“Contractor” is defined in Section 19.3
“DEC” is defined in Section 1.1
“Environmental Laws” is defined in Section 8.1
“EPA” is defined in Section 8.5
“Escrow Agent” is defined in Section 23.2
“Event of Default” is defined in Section 17.1
“Exclusive Leasehold Mortgagee Rights” is defined in Section 9.4
“Expiration Date” is defined in Section 1.3
“FFA” is defined in Section 8.5
“First Option Term” is defined in Section 1.5
“Forbearance Period” is defined in Section 9.4
“Force Majeure” is defined in Section 22.15
“Governmental Authority” is defined in Section 1.1
“Grantee” is defined in Section 8.5
“Hazardous Materials” is defined in Section 8.1

 



--------------------------------------------------------------------------------



 



“Impositions” or “Imposition” is defined in Section 4.1
“Improvements” is defined in Section 1.1
“Initial Improvements” is defined in Section 19.1
“Initial Term” is defined in Section 1.3
“Insurance Proceeds” is defined in Section 5.2
“Land” is defined in Section 1.1
“Landlord” is defined in the first paragraph of the Lease
“Laws” is defined in Section 2.2(a)
“Leasehold Mortgage” is defined in Section 9.1
“Leasehold Mortgagee” is defined in Section 9.1
“Legal Costs” is defined in Section 22.17
“Lending Institution” is defined in Section 9.5
“Level One Plan” is defined in Exhibit A to this Lease
“Lot 2” is defined in Section 1.1
“Massachusetts Contingency Plan” or “MCP” are defined in Section 8.1
“Memorandum of Lease” is defined in Section 22.7
“Merger or Acquisition Event” is defined in Section 10.2.1(b)
“Net Insurance Proceeds” is defined in Section 11.3
“NPL” is defined in Section 8.5A.
“Option” is defined in Section 23.1(a)
“Option Expiration Date” is defined in Section 23.1(b)
“Option Period” is defined in Section 23.1(b)
“Optional Improvements” is defined in Section 20.1
“Permitted Encumbrances” is defined in Section 1.1
“Permitted Uses” is defined in Section 2.1

- 2 -



--------------------------------------------------------------------------------



 



“Premises” is defined in Section 1.1
“Project” is defined in the Recitals of this Lease, beginning on page 1
“Project Certificate” is defined in Section 20.2
“Project Grant Agreement” is defined in Section 10.2.1(b)
“Purchase Agreement” is defined in Section 23.1(b)
“Purchase Deposit” is defined in Section 23.2
“Purchase Notice” is defined in Section 23.2
“Purchase Price” is defined in Section 23.3
“Registry” is defined in Section 8.5
“Remedial Work” is defined in Section 8.1
“Rent” is defined in Section 3.3
“Reserved Easements” is defined in Section 1.2
“ROD” is defined in Section 8.5D
“Second Option Term” is defined in Section 1.5
“Substantial Completion” is defined in Section 19.7
“Tank Farm Improvements” is defined in Section 20.1(d)
“Tenant” is defined in the first paragraph of the Lease
“Tenant’s Agents” is defined in Section 8.2(a)
“Tenant’s Indemnity” is defined in Section 8.3
“Tenant’s Termination Option” is defined in Section 1.2
“Term” or “Term of this Lease” is defined in Section 1.3
“TIF Agreement” is defined in Section 4.1
“Unified Permit” is defined in Section 2.1
“UXO Documents” is defined in Schedule 1.2
“UXO Protocol” is defined in Schedule 1.2
“Work” is defined in Section 11.2 and 12.2

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
PERMITTED ENCUMBRANCES
     1. Terms and provisions of the Quitclaim Deed from the United States of
America acting by and through the Secretary of the Army to the Government Land
Bank, predecessor-in-interest to MassDevelopment dated May 9, 1996 and recorded
in the Worcester County Registry of Deeds (the “Registry”) in Book 17907, Page
1.
     2. Matters shown on plan entitled “Plan of Land Conveyed to the Government
Land Bank by the Secretary of the Army, Ayer, Harvard & Shirley, MA.” dated
May 9, 1996 and recorded with the Registry in Plan Book 703, Page 112.
     3. Terms and provisions of the Notice of Lease between the United States of
America acting by and through the Department of the Army to the Government Land
Bank dated May 9, 1996 and recorded with the Registry in Book 17922, Page 223.
     4. Terms and provision of the Quitclaim Deed of Parcel A.6 from the United
States of America acting by and through the Department of the Army to
Massachusetts Development Finance Agency dated June 18, 2002 and recorded with
the Registry in Book 26844 Page 212.
     5. Federal Facility Agreement under CERCLA Section 120, along with
Modification No. 1 dated March 27, 1996.
     6. Administrative Consent Order and Covenant Not to Sue, dated May 20,
1996.
     7. General Public Way Declaration Plan recorded with the Registry in Plan
Book 822, Plan 22.
     8. Subdivision Regulations dated February 22, 1996 and recorded with the
Registry in Book 17968, Page 179.
     9. Landlord’s Reserved Rights. The Tenant acknowledges that the Landlord
and its successors will be developing the Devens Regional Enterprise Zone on an
ongoing basis and that such development may involve the relocation from time to
time of utility systems, roadways and other infrastructure (“Infrastructure”).
The Tenant accepts the Land under this Lease subject to the provision that if
any relocation or future development activities at Devens should require the
location of additional Infrastructure provided such placement does not
unreasonably interfere with the Tenant’s use of the Land.
     10. The provisions of the Barnum Road Master Plan dated October 25, 2001.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.2
Notice of UXO, Asbestos, Underground Storage Tanks, Radon, Lead Based Paint, and
Wetlands Provisions
          Unexploded Ordinance. Tenant acknowledges that Devens is the site of a
former active military installation, and that there is a possibility that
unexploded ordnance (UXO) may be encountered during Tenant’s use and occupancy
of the Land. Tenant also acknowledges the notices and provisions relating to UXO
contained in the Army Deed pursuant to which the United States Army conveyed
Devens to the Landlord, a copy of which has been provided to Tenant.
          Tenant’s due diligence with respect to UXO may include a review of all
available records supplied by the Army to the Landlord or its agents relating to
the presence or removal of UXO on the Land (the “UXO Documents”), which UXO
Documents shall be made available to Tenant at reasonable times upon reasonable
notice. Landlord makes no representation or warranty of any kind, nature or
description whatsoever with respect to (a) the completeness or accuracy of the
information contained in the UXO Documents, or (b) the presence or absence of
UXO at the Land. Tenant acknowledges that Landlord has provided the UXO
Documents as a convenience to Tenant, and that Tenant is not entitled to rely
upon the UXO Documents. It is expressly agreed that nothing herein shall be
deemed to preclude Tenant from making its own assessment of the Land for the
presence of UXO as provided herein, provided, however, that any such assessment
must be conducted in accordance with the terms of the Right of Entry Agreement
and in accordance with the ACO as well as any and all applicable laws, rules,
regulations, and requirements.
          Seller and Buyer hereby acknowledge that they have agreed on a UXO
protocol governing the treatment and disposition of UXO on the Land (the “UXO
Protocol”), a copy of which protocol is attached hereto as Exhibit A. Each of
the Parties agrees to comply with its respective obligations under the UXO
Protocol and to reasonably cooperate with the other in its implementation.
          Notice of Asbestos, Underground Storage Tanks, Radon, Lead Based
Paint, and Wetlands.
     (i) Tenant is hereby informed and does acknowledge that friable and
non-friable asbestos or asbestos containing materials (“ACM”) may be found on
the Land;
     (ii) Tenant is hereby informed and does acknowledge that Underground
Storage Tanks (“USTs”) have been located on the Land, but that known USTs have
been removed;
     (iii) Tenant is hereby informed and does acknowledge that the Land may be
affected by radon. Available and relevant radon assessment data pertaining to
the Land is available from Tenant upon request;
     (iv) Tenant is hereby informed and does acknowledge that all buildings that
are or had been located on the Land, all of which are believed to have been
constructed or rehabilitated prior to 1978, are presumed to contain or have
contained lead based paint;
     (v) The Land may contain wetlands which are protected under federal, state
and local laws and regulations, including but not limited to, Article VII.C of
the Devens By-laws, dated November 18, 1994. Upon execution of the Lease, the
Tenant and its successors and assigns shall comply with such laws and shall
comply with Article XII.C of the Devens By-Laws in its forms as of May 9, 1996,
and as amended thereafter.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.4(d)
DETERMINATION OF FAIR MARKET RENT
     Within ten (10) days after the Leasehold Mortgagee having the Exclusive
Leasehold Mortgagee Rights fails to perform on the closing date established
under the Purchase Agreement (as defined in Section 23.1), Landlord and
Leasehold Mortgagee shall each choose an appraiser. Each party shall notify the
other of the name and date of engagement of its appraiser. If either party fails
to choose an appraiser within such time, the monthly Fair Market Rent will be
determined by the appraiser chosen by the other party. All appraisers shall be
impartial individuals having at least five (5) years’ experience in appraising
commercial real estate in the vicinity of the Land. Each appraiser shall prepare
an appraisal report and submit it to the party which hired it within thirty
(30) days of its engagement. Each party shall promptly deliver a copy of its
appraiser’s report to the other party.
     If the two appraisals of Fair Market Rent are within fifteen (15%) of each
other, then the average of the two appraisals shall be the Fair Market Rent for
the Land. If the two appraisals are not within fifteen (15%) percent of each
other, then within fourteen (14) days after receipt by Landlord and Leasehold
Mortgagee of both appraisal reports, the appraisers selected by Landlord and
Leasehold Mortgagee shall agree on a third appraiser. If the appraisers are
unable to agree on the third appraiser within such time, then the third
appraiser shall be chosen by the Executive Director of the Greater Boston Real
Estate Board, whose qualifications shall be consistent with those set forth
above. The third appraiser shall perform an independent third appraisal and
shall provide a copy of the appraisal to Landlord and Leasehold Mortgagee and
their respective appraisers. The average of the two appraisals which are closest
in value shall be the Fair Market Rent for the Land.
     Each party shall pay the costs of its appraiser and one-half of the costs
of the third appraiser.

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 23.2
DETERMINATION OF FAIR MARKET VALUE
     Within ten (10) days after Landlord receives Tenant’s notice of the
exercise of its election to exercise its Option, Landlord and Tenant shall each
choose an appraiser. Each party shall notify the other of the name and date of
engagement of its appraiser. If either party fails to choose an appraiser within
such time, the Fair Market Value will be determined by the appraiser chosen by
the other party. All appraisers shall be impartial individuals having at least
five (5) years’ experience in appraising commercial real estate in the vicinity
of the Land. Each appraiser shall prepare an appraisal report and submit it to
the party which hired it within forty-five (45) days of its engagement. Each
party shall promptly deliver a copy of its appraiser’s report to the other
party.
     If the two appraisals of Fair Market Value are within fifteen (15%) of each
other, then the average of the two appraisals shall be the Fair Market Value for
the Land. If the two appraisals are not within fifteen (15%) percent of each
other, then within fourteen (14) days after receipt by Landlord and Tenant of
both appraisal reports, the appraisers selected by Landlord and Tenant shall
agree on a third appraiser. If the appraisers are unable to agree on the third
appraiser within such time, then the third appraiser shall be chosen by the
Executive Director of the Greater Boston Real Estate Board, whose qualifications
shall be consistent with those set forth above. The third appraiser shall
perform an independent third appraisal and shall provide a copy of the appraisal
to Landlord and Tenant and their respective appraisers. The average of the two
appraisals which are closest in value shall be the Fair Market Value for the
Land.
     Each party shall pay the costs of its appraiser and one-half of the costs
of the third appraiser.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description
     A certain parcel of land shown as Lot 2, containing approximately 23.11
acres of land, on a plan prepared by Chas. H. Sells, Inc. dated November 9,
2007, to be recorded with the Registry of Deeds with the Memorandum of Lease.
The plan is entitled “Level I Subdivision Lot 2 Barnum Road” (the “Level One
Plan”).

 